REPÚBLICA DE MOÇAMBIQUE
MINISTÉRIO DOS RECURSOS MINERAIS

CONTRATO MINEIRO

ENTRE

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE

ANHUI FOREIGN ECONOMIC CONSTRUCTION (GROUP) CO., LTD
YUNNAN XINLI NONFERROUS METALS CO., LTD

MAPUTO, 03 DE NOVEMBRO DE 2014

ss

/S
O GOVERNO DE REPÚBLICA DE MOÇAMBIQUE; representado no presente
acto pela Ministra dos Recursos Minerais (MIREM), Esperança Laurinda Francisco
Nhiuane Bias, com endereço na Avenida Fernão Magalhães n.º 34, em Maputo (doravante
designado por “Governo”;

E

ANHUI FOREIGN ECONOMIC CONSTRUCTION (GROUP) CO., LTD, uma
empresa constituída na República Popular da China, com endereço registrado na Av.
Dongliu 28º, Cidade de Hefei, Província de Anhui e endereço registrado local na Av.
Vladimir Lenine nº. 1985, Maputo, Moçambique, devidamente representada pelo seu
representante legal, Jiang Qingde (doravante referida como “AFECC”);

YUNNAN XINLI NONFERROUS METALS CO., LTD, uma empresa constituída
na República Popular da China, com endereço registrado sob o nº. 913 Chunyu Road,
Xishan District, Kun Ming, Yunan, e endereço registado localmente, devidamente
representado neste acto pelo seu representante legal, Liu Jianliang (doravante referida como
“Yunnan Xinli”.

AFECC e Yunnan Xinli são referidos coletivamente como o “Consórcio” neste acto.

O Governo e o Consórcio podem, daqui em diante, individual ou colectivamente, ser
designados como a Parte ou as Partes, consoante o caso.

spo ho | 6.

444 444,9€
PREÂMBULO

CONSIDERANDO QUE os Recursos Minerais que se enconttâm no solo e sido, nos
rios, lagos e outras águas interiores e territoriais, no leito marinho, no subsolgião leito
matinho do mar territorial, na zona económica exclusiva e na plaiaform ental da
República de Moçambique, são propriedade do Estado, nos termos ; do Artigo 98 da
Constituição da República.

CONSIDERANDO QUE o Governo através do Ministério dos Recursos Minerais
(daqui em diante MIREM) deseja promover a prospecção e pesquisa, desenvolvimento e
exploração dos Recursos Minerais de Moçambique empregando tecnologia apropriada e de
acordo com princípios sãos da gestão e desenvolvimento sustentável de recursos naturais;

CONSIDERANDO QUE, o MIREM por Despacho de 08 de Fevereiro de 2013 definiu
os termos e condições para o licenciamento do Depósito de Areias Pesadas de Chibuto,
para identificar uma empresa apropriada ou um consórcio de empresas com experiência de
mineração industrial, bem como a capacidade técnica e financeira para desenvolver o
Depósito de Areias Pesadas de Chibuto (o “Projecto”);

CONSIDERANDO QUE, o Consórcio apresentou uma proposta preliminar, que foi
seleccionada por reunir os pré-requisitos estabelecidos nos termos e condições definidos
através do despacho de 08 de Fevereiro de 2013 fornece a capacidade técnica e financeira
do Consórcio e tem interesse e dispõe de recursos financeiros, competência e
conhecimentos técnicos necessários para desenvolver as operações descritas no presente
Contrato;

CONSIDERANDO QUE, o Governo da República de Moçambique, assinou e executou
um Memorando de Entendimento aos de 13 de Dezembro de 2013 (“MoU?”), com o
Consórcio, e que lhe deu o direito exclusivo de negociar o projecto com o Governo que
administra a atribuição da Concessão Mineira e assinatura do Contrato Mineiro.

CONSIDERANDO QUE, com a finalidade de desenvolver o projecto, o Consórcio irá
estabelecer uma entidade moçambicana para desenvolver e operar o projecto (a
“Sociedade”, como aqui definido neste Contrato);

CONSIDERANDO QUE a Lei de Minas prevê que o Governo tem o poder de celebrar
um Contrato Mineiro. O Ministro que superintende a área dos recursos minerais, é a
Ministra dos Recursos Minerais e tem o poder de representar o Governo em matérias do
Contrato Mineiro. O Governo decidiu conceder ao Consórcio o direito exclusivo de
desenvolver e operar o projecto pela Sociedade a ser constituída para efeitos do prsesente
Contrato;

CONSIDERANDO QUE o Governo e o Consórcio desejam um regime transparente de
investimento que reflicta os princípios complementares de que:

(1) O Governo espera contribuições reais para o crescimento económico e o bem estar
geral do País através da Exploração Mineira sob a sua soberania nacional, e

(2) O Consórcio espera que os termos deste Contrato lhe permitam planear, obter e
empregar recursos técnicos e financeiros para as Operações Mineiras de modo a
obter o retorno do seu investimento;

2
Assim, em consequência das premissas, os Contratos mútuos e os terms e condições
doravante estabelecidos, o Governo e o Consórcio estipulam e acordam o seguinte:

ARTIGO 1. ÂMBITO

1.1 Objecto do Contrato. O presente Contrato é um Contrato Mineiro cod o entre o
Governo de Moçambique, representado pela Ministra dos Recursos Minerais, -=-e2O
Consórcio, nos termos do Artigo 8 da Lei de Minas. O objecto primário do presente
Contrato é, de acordo com a Lei de Minas, especificar as circunstâncias e as formas sob as
quais o Governo exercerá as competências conferidas nos termos da Lei de Minas e
regulamentos complementares no que diz respeito aos termos e condições da emissão de
Concessões Mineiras e os respectivos direitos e as obrigações das Partes, bem como, definir
os termos e condições que regulam o estatuto, direitos e obrigações das Partes relativos à
Área do Contrato. Contém igualmente disposições relacionadas com a resolução de
conflitos emergentes do presente Contrato ou do cumprimento da Lei de Minas e
regulamentos complementares aplicáveis às operações mineiras dentro da Área do
Contrato.

1.2 Prevalência da Lei. O presente Contrato está sujeito às disposições da Lei de Minas e
qualquer outra Lei Aplicável. Na medida em que os termos e condições deste Contrato não
modificam, não acrescentam nem excluem especificamente qualquer disposição da Lei de
Minas ou qualquer outra lei conforme, os termos e condições deste Contrato

13 Operações sujeitas a este Contrato. Este Contrato cobre Operações do Contrato,

conforme definido no artigo 2, dentro da Área do Contrato.

1.4 Obrigação Financeira. O Concessionário Mineiro obriga-se a realizar o investimento

mínimo estipulado em infra-estrutura e Desenvolvimento na Área do Contrato. As
obrigações estipuladas nesta cláusula vinculam o Concessionário Mineiro durante a validade
deste Contrato e caducam no seu término por qualquer motivo, incluindo, mas não
limitado a, rescisão que resulte da decisão do Concessionário Mineiro de resolver este
Contrato nos termos do artigo 30.

ARTIGO 2. DEFINIÇÕES E INTERPRETAÇÃO

2.1 Definições. Tal como utilizados no presente Contrato, as seguintes palavras e
expressões terão os seguintes significados respectivos:

“Associada” ou “Associada do Concessionário Mineiro” significa, em relação à
Concessionário Mineiro

(a) qualquer sociedade qual o Concessionário Mineiro detenha 5% (cinco por cento) ou
mais das acções da sociedade ou titularidade; ou

(b) Qualquer sociedade associada a uma Associada do Concessionário Mineiro nos
termos descritos nas alíneas a) ou b) é considerada uma sociedade associada para
efeitos do presente Contrato; ou

(co) | Qualquer sociedade que seja, directa ou indirectamente, controlada por ou controla ,
ou esteja sob um controle comum à Sociedade; ou

(d) | Um accionista ou proprietário ou grupo de accionistas ou proprietários do
Concessionário Mineiro, ou de uma sociedade Associada; ou

3

(e) | Um individuo ou grupo de indivíduos empregados do Concessichário Mineiro ou &
uma sociedade Associada. ; E

Para efeitos da alínea (d), “controlo” significa o poder susceptível de ser êxercido, directa

sociedade, por uma à outia sociedade e inclui o direito de exercer o controlo ou poder pára
adquirir controlo directo ou indirecto sobre o negócio do Concessionário Mineiro e o
poder para adquirir não menos que 50% (cinquenta por cento) do capital social ou do
direito a voto na Sociedade; e para este efeito, o credor que empresta, directa ou
indirectamente ao Concessionário Mineiro, a não ser que tenha emprestado dinheiro ao
Concessionário Mineiro no decurso normal do negócio de crédito financeiro, será
considerada como sendo uma pessoa com poder de adquirir não menos do que 50%
(cinquenta por cento) do capital social do Concessionário Mineiro ou poder de voto se o
valor global do empréstimo não for inferior a 50% (cinquenta por cento) do total do valor
mutuado ao Concessionário Mineiro.

“Contrato” significa, quando usado como substantivo, este Contrato e todos os seus
anexos e quaisquer modificações e emendas feitos em qualquer momento nos termos do
presente Contrato.

“Área do Contrato” significa a área sujeita ao presente Contrato descrita e delimitada no
Anexo 1 incluindo qualquer alargamento concedido de Contrato com a Lei de Minas mas
excluindo qualquer porção de tal área que o Concessionário Mineiro tenha abandonado em
qualquer momento, de acordo com a Lei de Minas.

“Operações do Contrato” significa as Operações de Prospecção e Pesquisa,
Desenvolvimento, as Operações de Mineração, as Operações de Processamento,
transporte, exportação, manuseamento, comercialização, disposição e venda de Produtos
Minerais Comerciais, recuperação e encerramento e todas as outras actividades necessárias
e acessórias a serem levadas a cabo ao abrigo do presente Contrato pelo concessionário
mineiro.

“Lei Aplicável” significa a Lei de Minas e outras leis, regulamentos e directrizes, e
outros instrumentos legislativos incluindo decretos, diplomas, normas, regulamentos,
despachos normativos, resoluções, posturas, avisos e outras directrizes e padrões similares
cuja observância é obrigatória, desde que tenham sido publicados no Boletim da República
e tenham força vinculativa. A Lei Aplicável é a lei, regulamento, e directriz em vigor no
momento em que as mesmas são invocadas.

“Dia de Calendário” significa dias consecutivos sem ajustamentos para feriados, férias ou
outra interrupção.

“Trimestre” significa o período de (3) meses consecutivos iniciando em 1 de Janeiro, 1 de
Abril, 1 de Julho e 1 de Outubro e terminando a 31 de Março, 30 de Junho, 30 de

Setembro e 31 de Dezembro, respectivamente.

“Ano Civil” significa o período de 12 (doze) meses que se inicia a 1 de Janeiro e termina
em 31 de Dezembro, de Contrato com o calendário Gregoriano.

“Anos Civis” significa anos consecutivos.

2h
“Produção Comercial” significa produzir anualmente numa Área da Concessão
Mineira não menos de 20% (vinte por cento) da Capacidade Instalada da(s n6ima(o), OU no
caso em que as Operações Mineiras consistam somente de Operações « de” Processamento;
20% (vinte por cento) da Capacidade Instalada da(s) planta(s) de ffócessamento, em
conformidade com o regulamento da lei de minas.

“Sociedade” significa para o propósito do desenvolvimento ido. Projecto; o
Concessionário Mineiro, uma entidade moçambicana constituída pelo Consórcio ou uma?
entidade designada pelo Consórcio, o Governo ou qualquer entidade estatal designado ló
Governo, inclui seus sucessores ou qualquer outra pessoa a quem foi atribuído “qualquer
parte ou a totalidade de sua posição contratual sob e de acordo com os termos deste
Contrato. Para a maior certeza, uma participação comum igual a 85% (oitenta e cinco por
cento) do capital social da Sociedade deverá ser realizada directa ou indirectamente pelo
Consórcio, uma participação societária realizada não diluível e gratuita igual a 10% (dez por
cento) do capital social da Sociedade será realizada, directa ou indirectamente pelo
Governo, e uma participação comum igual a 5% (cinco por cento) do capital social da
Sociedade será realizada directamente por pessoa singular ou colectiva moçambicanos.

“Acordo de Desenvolvimento Local” significa o Contrato de desenvolvimento da
comunidade negociado e aprovado nos termos da cláusula 20.

“Consórcio” significa a associação ou aliança de AFECC e Yunnan Xinli. Para evitar
qualquer dúvida, qualquer decisão tomada pelo Consórcio de acordo com este Contrato
deve ser acordada por escrito, ambos AFECC e Yunnan Xinli.

“Dia” significa o período de 24 (vinte e quatro) horas consecutivas que se inicia e termina à
meia noite.

“Capacidade Instalada ” significa a capacidade instalada proposta pelo Concessionário
Mineiro a aprovada pelo MIREM, que constitui a base da Produção Comercial obrigatória.

“Desenvolvimento” significa as operações realizadas para pesquisar e preparar o depósito
de Minério para as Operações de Mineração e de Processamento incluindo o início da
construção e colocação em funcionamento das infra-estruturas necessárias e outras
instalações relacionadas (por exemplo, perfurações para delinear o depósito, vias de acesso,
decapagem, tratamento, moagem, processamento, produção, refinação, transporte,
comunicações e infra-estruturas eléctricas e outras instalações).

“Estudo de Impacto Ambiental” significa um estudo de impacto ambiental nos termos
definidos no Regulamento Ambiental para Actividade Mineira, aprovado pelo Decreto n.º
26/2004, de 20 de Agosto.

“Plano de Gestão Ambiental” significa um plano de gestão ambiental para mineração nos
termos definidos no Regulamento Ambiental para Actividade Mineira, aprovado pelo
Decreto n.º 26/2004, de 20 de Agosto.

“Programa de Gestão Ambiental” significa um programa ambiental para mineração nos
termos definidos no Regulamento Ambiental para Actividade Mineira, aprovado pelo
Decreto nº 26/2004, de 20 de Agosto.

“Força Maior” tem o significado dado na artigo 27.

4
“Governo” significa o Governo de Moçambique e suas divisões administrativas, e todas os
funcionários que dentro das suas atribuições conduzam as funções do Governo ou
exerçam a sua autoridade relativamente ao território de Moçambique. Et

“Perito Independente” significa um Perito Independente nomeado hos termos da
cláusula 31.2. NA )

“Credor” significa qualquer banco, instituição financeira nacional ou internacional, a
agência de crédito à exportação, qualquer seguradora de crédito ou qualquer outro
estabelecimento que concedeu à Sociedade um crédito comercial, um empréstimo, os
títulos ou um financiamento ou refinanciamento relativo ao Projecto de mercados de
capitais ou de outra forma, bem como cessionários autorizados, agentes, administradores,
auditores e cessionários.

“Dados Minerais” significa os registos dos furos, mapas incluindo secções de perfurações,
fotografias aéreas e imagens satélites, fitas magnéticas, amostras e duplicados de amostras
bem como toda a e outra informação geológica, geoquímica, geofísica e outra informação
incluindo interpretações e análises preparadas ou obtidas pela ou para o concessionário
mineiro no decurso das Operações de Prospecção e Pesquisa, Desenvolvimento e
Operações de Mineração.

“Exploração Mineira” significa as operações e trabalhos relacionados com a utilização
técnica e económica dos Recursos Minerais, incluindo Desenvolvimento, extracção,
tratamento, processamento, beneficiação, e lavagem dos Recursos Minerais, mas sem fusão
ou refinação bem como a actividade necessária ou relacionada com o transporte e
comercialização do Recurso Mineral.

“Produto Mineral Comercial” significa o recurso mineral extraído da Área do Contrato
que seja susceptível de ser vendido na sua forma bruta ou depois de Processamento.

“Recurso Mineral” significa qualquer substância sólida, líquida ou gasosa formada na
crusta terrestre por fenómenos geológicos ou a ele ligados excluindo o petróleo bruto, gás
natural ou outros hidrocarbonetos produzidos ou susceptíveis de serem produzidos a partir
do petróleo bruto ou gás natural, argilas e areias betuminosas.

“Seguro de Risco Político” significa seguro que a Sociedade irá efectuar para garantir
qualquer dano que possa ocorrer devido a riscos políticos.

“Risco Politico” significa a probabilidade do disturbio das operações da Sociedade devido
a eventos e forças politícas, quer ocorram no país ou devido a alterações do ambiente a
nivel internacional, como expropriação do projecto, terrorismo, distúrbios civis, guerra e
outros.

“Incumprimento” significa violação de qualquer das disposições materiais do presente
Contrato.

“Regulamento Ambiental para Actividade Mineira” significa o Regulamento aprovado
pelo Decreto n.º 26/2004, de 20 de Agosto, ou legislação superveniente.

“Título Mineiro” significa a licença de reconhecimento, licença de prospecção e pesquisa,
Concessão Mineira e certificado mineiro ou qualquer um desses títulos, em conformidade
com o contexto dentro do qual o termo “título mineiro” é usado.
“Lei de Minas” significa a Lei n.º 20/2014 de 18 de Agosto e inclui qualquer emenda,

modificação, adição ou extensão nela feita e qualquer regulamento e directriz. E protpuigadas)

ou legislação superveniente.

“Regulamento da Lei de Minas” significa o Regulamento da Lei n.º 207 tá, de 18 de
Agosto e legislação superveniente. tamo

“Legislação Mineira” significa, colectivamente, a Lei de Minas e os Regulamentos da Lei
de Minas.

“Área da Concessão Mineira” significa a átea dentro da Área do Contrato para o qual a
Concessão Mineira é emitida para o concessionário mineiro de acordo com a Lei de Minas.

“Concessão Mineira” significa uma Concessão Mineira outorgada ao Concessionário
Mineiro nos termos e sujeita à Lei de Minas e aos termos e condições do presente Contrato
em relação a Área da Concessão Mineira.

“Operações Mineiras” significa as operações e trabalhos realizados no âmbito de
qualquer actividade mineira, tal como definido na Lei de Minas.

“Plano de Produção Mineira” significa o Plano de Produção Mineira submetido como
parte do pedido da Concessão Mineira de Contrato com os requisitos estabelecidos na Lei
de Minas.

“Ministra” e “Ministério” significa a Ministra dos Recursos Minerais e o Ministério dos
Recursos Minerais respectivamente, ou qualquer sucessor na jurisdição desses.

“MIREM?” significa o Ministério dos Recursos Minerais, ou seus sucessores, e todos os
seus órgãos e serviços.

“MOU” significa o Memorando de Entendimento assinado e executado pelo Governo da
República de Moçambique e o Consórcio no dia 13 de dezembro de 2013, que estabelece o
Consórcio e o direito exclusivo de negociar o projecto com o Governo que administra a
Concessão Mineira e assinatura do Contrato de Mineração.

“Moçambique” significa a República de Moçambique.

“Director Nacional de Minas” significa o Director Nacional de Minas, da Direcção
Nacional de Minas.

“DNM? significa a Direcção Nacional de Minas ou seus sucessores, e suas unidades e
serviços

“Notificação” significa, quando usado como substantivo, a Notificação entregue de
acordo com a cláusula 36 do presente Contrato e quando usado como verbo, o acto de
Notificar de acordo com a cláusula 36 do presente Contrato.

“Operador” significa a Pessoa que leva a cabo as Operações Mineiras , ao abrigo de um
contrato com o concessionário mineiro.

“Minério” significa o Recurso Mineral a partir do qual o Produto Mineiro Comercial, pode
ser minerado ou processado com intuito lucrativo.
“Parte” significa quer o concessionário mineiro quer o Governo,
exigir, e “Partes” significa ambas em conjunto.

“Operações de Processamento” significa as operações e trabalhos realizados di decurso
da Exploração Mineira de forma a obter o Produto Mineral Comercial que necessitem de
tratamento, concentração, beneficiação, lavagem, ou separação de outros substâncias
minerais quer como extraídas ou como previamente sujeitas a tratamento em conformidade
com o estabelecido na Lei de Minas e no presente Contrato.

“Relatórios” significa todos os relatórios exigidos nos termos da Lei de Minas,
Regulamento da Lei de Minas, Regulamento Ambiental de Actividade Mineira, a Lei
Aplicável ou do presente Contrato para ser submetido pelo concessionário mineiro ao
MIREM, e qualquer relatório geológico, geofísico, técnico, financeiro, económico e de
comercialização, estudos, análises e interpretações preparados ou obtidos pela ou para o
concessionário mineiro relacionado com a Área do Contrato ou para as Operações de
Prospecção e Pesquisa, o Desenvolvimento e as Operações Mineiras.

“Recursos” significa a ocorrência de um Recurso Mineral identificado no sítio a partir do
qual minerais valiosos e úteis podem ser recuperados.

“Programa de Controlo de Situação de Risco e Emergência” significa o Programa de
Controlo de Situação de Risco e Emergência conforme definido no Regulamento
Ambiental para Actividade Mineira.

“Estado” significa o Governo da República de Moçambique e qualquer instituição e órgão
seu incluindo o MIREM.

“Subcontratado” significa qualquer pessoa que ao abrigo de um contrato feito com o
concessionário mineiro presta qualquer serviço em conexão ou em relação com as
Operações Mineiras nos termos do presente Contrato.

“Termo de Contrato” significa o termo do presente Contrato, que terá início na Data de
Vigência do presente documento e termina no momento em que estiverem reunidas as
condições previstas no artigo 30.

“Terceiro” significa uma Pessoa que não é o Estado, o concessionário mineiro , uma
Pessoa que constitui o concessionário mineiro, uma Associada de qualquer Pessoa
constituindo o concessionário mineiro, qualquer Operador, Subcontratado ou qualquer
Parte do presente Contrato.

“Utente da Terra” significa um indivíduo ou entidade que, em conformidade com a Lei
de Terras e demais legislação aplicável use ou ocupe a terra incluindo o cessionário do tal
utente da terra.

“Ano” significa o período de 365 Dias de Calendário consecutivos.

(a) Interpretação. No presente Contrato, a não ser que o contexto indique o
contrário:

(b) O singular inclui o plural, o masculino inclui o feminino, e vice versa;

(e) A divisão do presente Contrato em cláusulas, números, alíneas e anexos, a inserção
de cabeçalhos e a inclusão do índice são unicamente para conveniência das

8

Á
referências, não afectando a sua aplicação e interpretação. Exceptq' 5 indicado. de *
outra forma, a referência a um artigo, cláusula, número, alínea ou anexo, deve ser q
entendida como referência a um artigo, cláusula, número, alínea -óu anexo do

presente Contrato;

(d) — a referência a quaisquer leis ou outra legislação inclui qualquer emend
adição ou legislação superveniente;

(e) — excepto se de outra forma expressamente indicado, a referência a qualgõs valor
monetário é referência a esse valor monetário em dólares dos Estados Unidos da
América;

(b se qualquer área é descrita no presente Contrato por meio de coordenadas
geográficas e por meio de esboço ou mapa, a área indicada por coordenadas
geográficas deverá prevalecer, em caso de qualquer inconsistência;

(g) — a referência a uma parte inclui os sucessores e cessionários autorizados; e

(bh) — os termos usado no presente Contrato que não estejam definidos têm o significado
que lhes é atribuído pela Lei de Minas e Lei Aplicável.

2.2 Anexos. Cada anexo em apenso constitui parte integral do presente Contrato .

ARTIGO 3. PRAZO DE VIGÊNCIA

3.1 O Contrato será apr lo € lho de Ministros. a Ministra apresentará este
Contrato ao Conselho de Ministros para a sua aprovação.

3.2 A Resolução que aprova os termos do Contrato a ser publicada no Boletim da
República. Dentro de 10 (dez) dias corridos a contar da aprovação do presente Contrato

pelo Conselho de Ministros, cuja aprovação deve ser por Resolução, o Governo deve fazer
com que a Resolução seja publicada no Boletim da República. O prazo de Vigência do
presente Contrato será por um período inicial de 25 anos, apartir da data efectiva do
Contrato Mineiro.

ARTIGO 4. REPRESENTAÇÕES E GARANTIAS

4.1 Garantia Geral. Cada uma das Partes representa e garante que: tem plenos poderes e
autoridade pata celebrar este Contrato e cumprit com todas as suas obrigações; este
Contrato constitui uma obrigação vinculativa e de cumprimento integral pelas Partes; todas
as aprovações necessárias para as Partes celebrarem este Contrato de acordo com as suas
leis nacionais foram obtidas.

4.2 Representações e Garantias do Consórcio. O Consórcio representa e garante ao
Governo que a partir da Data Efectiva deste Contrato e durante a sua vigência que:

(a) toda a informação fornecida pelo Consórcio no pedido para celebrar este Contrato
estava livre de qualquer declaração ou omissão de factos intencional e
materialmente;

(b) cada membro do Consórcio é uma pessoa colectiva como uma empresa constituída

e registada sob as leis de China, com personalidade jurídica e com plenos poderes e
autoridade para possuir e operar suas propriedades e para conduzir seus negócios
de acordo com a lei de China. Não existem acções pendentes ou ameaças de
dissolução, liquidação, insolvência ou recuperação de cada membro do Consórcio;

(o) cada membro do Consórcio tem, ou tem acesso a, capacidade financeira, técnica e
de gestão necessárias para a realização pronta e efectiva das suas obrigações nos
termos do presente Contrato, com o entendimento de que deve atempadamente

9

utilizar esses recursos sob a sua supervisão para alcançar os objectivos das suas
obrigações de trabalho; iz

(d) cada membro do Consórcio tem plenos direitos e capacidade jurídica para “executar, /;

acordo com os seus termos;

(e) Este Contrato é assinado e entregue por um representante devidamente autorizado
de cada membro do Consórcio e é executório a cada um dos membros do
consótcio, de acordo com seus termos;

(6 O presente Contrato será assinado respectivamente pelo representante legal ou
representante de cada membro do Consórcio autorizado.

4.3 Representações e garantias do Governo. O Governo representa e garante ao
Consórcio e Concessionário Mineiro que a contar da Data Efectiva deste Contrato que:

(a) A Ministra é, para efeitos deste Contrato, o representante autorizado do Governo e
está mandatado para o outorgar nessa capacidade;

(b) após a aprovação deste Contrato pelo Conselho de Ministros, o Governo está
vinculado aos seus termos;

(e) o processo de licitação realizado pelo Governo, incluindo a emissão pelo MIREM do
despacho de dia 8 de Fevereiro de 2013 em relação ao projecto e todas as outras
actividades desenvolvidas, a fim de identificar uma entidade qualificada para
desenvolver e operar o projecto que está em conformidade com as leis
moçambicanas;

(d) não existem outros Títulos Mineiros, pedidos de Títulos Mineiros, reclamações,
opções, cessões de exploração, licenças, arrendamentos, contratos de operação ou
outros ónuses que afectem a Área do Contrato ou os direitos do Consórcio ou
concessionário mineiro no âmbito deste Contrato; o Governo não conhece nenhuma
notificações, contestações ou outros procedimentos ou causas judiciais pendentes ou
ameaçadas relativamente à Área do Contrato; e em toda a Área do Contrato não
existem áreas vedada à actividade mineira nos termos da Lei de Minas e da Lei
Aplicável;

(e) a celebração, outorga e implementação deste Contrato e seus termos não viola
nenhuma lei, regulamento ou ordem de qualquer autoridade governamental,
ministério ou agência ou qualquer tribunal Moçambicano.

(£ todas as informações fornecidas e declarações, representações e garantias feitas e
submições oficiais fornecidos pelo Governo para o Consórcio são verdadeiras,
precisas e não enganosas.

4.4 As Partes devem agir para efectivar o Contrato. Sujeito à Lei Aplicável, cada uma

das Partes concorda em celebrar e outorgar todos os instrumentos, e praticar todos os
actos que convém ou sejam necessários para dar eficácia ao disposto no presente Contrato.

4.5 As Partes devem agir em boa fé. Cada uma das Partes compromete-se a cumprir os

termos e condições deste Contrato de acordo com os princípios de boa fé e boa vontade
mútuos.

10

ARTIGO 5. CONCESSÃO DE DIREITOS DE MINERAÇÃO

5.1 Direitos Exclusivos ao Título Mineiro. O concessionário mineiro terá o direito
exclusivo para requerer e ter a atribuição de uma Concessão Mineira relativa à toda Área do
Contrato. ai

5.2 Atribuição de Concessão Mineira. O Governo reconhece e concorda que a

Sociedade tem o direito de se candidatar a uma concessão mineira directamente após a data
de vigência telativa a toda área do Contrato, sem primeiro obter uma licença de exploração.
Sujeito a isenção de licença de exploração concedida à Sociedade nos termos deste artigo
5.2, e uma vez submetido um pedido completo e válido pelo concessionário mineiro de
acordo com o disposto na Lei de Minas, a Ministra concorda que:

(a) Conceder à Sociedade, 30 (trinta) Dias de Calendário após a sua constituição, uma
Concessão Mineira para realizar Exploração Mineira em qualquer área solicitada dentro
da Área do Contrato pelo período solicitado, baseado na vida útil da mina ou das
Operações Mineiras, mas não superior a 25 (vinte e cinco) anos, desde que todos os
requisitos aplicáveis da Lei de Minas e os deste Contrato tenham sido cumpridos;

(b) Prorrogar, quantas vezes for necessário, a Concessão Mineira para o período de
prorrogação solicitado mas que não exceda 25 (vinte e cinco) anos para cada
prorrogação, desde que o concessionário mineiro possa demonstrar cumulativamente
os seguintes: 1) Minério suficiente que demonstre viabilidade económica continuada
das Operações Mineiras, 2) que cumpriu as obrigações especificadas na Concessão
Mineira e neste Contrato, e 3) não está em incumprimento de nenhuma disposição da
Lei de Minas e Regulamento da lei Minas ou outras directrizes que possam constituir
fundamento para suspensão ou revogação da Concessão Mineira.

5.3 A transferência do presente Contrato. À fim de ser concedida uma concessão
mineira dentro da área do Contrato, o Consórcio, integrará a Sociedade. O Consórcio terá a

obrigação e o direito de transferir este Contrato para a Sociedade. Ao receber tal pedido de
transferência a partir do Consórcio e sujeitos às exigências dessa transferência, tal como
estabelecido no presente Contrato e na Lei de Minas e respectivos regulamentos, a
Ministra, em nome do Governo, aprovará e efetuará tal transmissão no prazo de 45
(quarenta e cinco) dias de calendário após o pedido do Consórcio. O Governo concorda
que essa transferência do Contrato para a Sociedade não irá incorrer em pagamento de
qualquer imposto ou taxa em Moçambique.

5.4 Indeferimento de pedido de Concessão Mineira. Se a Ministra indeferir o pedido de

uma Concessão Mineira ou prorrogação da mesma nos termos da cláusula 5.2, o
concessionário mineiro pode recorrer a Perito Independente, de acordo com o previsto na
cláusula 31.3. Se o Perito Independente entender que o concessionário mineiro reúne os
requisitos especificados na Lei de Minas e neste Contrato para a atribuição ou prorrogação
da mesma Licença, a Ministra deverá conceder ao Concessionário Mineiro a Concessão
Mineira ou a sua prorrogação no prazo de 45 (quarenta e cinco) Dias de Calendário a partir
da data de tal decisão.

5.5 Direito exclusivo de uso da terra. O concessionário mineiro terá o direito de uso e
aproveitamento exclusivo da terra e beneficiar de toda ou qualquer porção de terra dentro
da Área de Concessão Mineira, sujeito à aquisição do título de uso e aproveitamento de
terra e à aquisição e extinção de direitos de terceiros mediante pagamento de justa
compensação e/ou reassentamento nos termos da Lei de Minas, a Lei Aplicável e o
presente Contrato.

ARTIGO 6. AREA DE CONCESSÃO

61 manho, forma e localização de Contrato co:

obre

espaço. O tamanho da área será 10.840,00 (dez mil oitocentos e quarenta) hectares. À área
deve consistir em toda a área dentro dos limites geralmente descritas e apresentadas no
mapa inserido no anexo 1 e cujas coordenadas e unidades cadastrais fronteira” são

explicitamente definidos no Anexo 1.

6.2 Levantamento Topográfico e Demarcação. O Concessionário Mineiro não é

obrigado a fazer um levantamento topográfico da Área de Contrato nem colocar marcos
nos limites da Área de Contrato, mas o Concessionário Mineiro é obrigada a demarcar e
colocar marcos na área da Concessão Mineira dentro da Área de Contrato, de acordo com
o disposto na Lei de Minas.

bandon: Ar Contra

6.3.1 Abandono da Área de Concessão Mineira. O concessionário mineiro pode, a

qualquer momento durante a vigência da Concessão Mineira dentro da Área de Contrato,
abandonar em parte ou na totalidade da Área de Concessão. A área remanescente da
Concessão Mineira deverá consistir de unidades cadastrais que sejam contíguas ou tenham
pelo menos um lado em comum e não devem incluir unidades cadastrais dispersas ou que
estejam ligadas apenas por um vértice.

6.3.2 Abandono de toda a Área de Contrato deverá resultar no Término do Contrato.
De acordo com e sujeito à Lei de Minas, o concessionário mineiro pode, a qualquer
momento da vigência deste Contrato, abandonar toda a Área de Contrato pelo abandono
todas as Áreas de Áreas de Concessão Mineira dentro da Área de Contrato, desde que se
encontrem cumpridas pelo concessionário mineiro todas as obrigações previstas na Lei de
Minas, o MIREM deverá aprovar o abandono e iniciar o término desta Contrato nos
termos da cláusula 30.

.3.3 Data efectiva do abandono tem efeitos. Sujeito ao cumprimento do previsto neste
Artigo 5 e na Lei de Minas, o abandono da área produzirá efeitos na data de abandono
registado no arquivo do Cadastro Mineiro estabelecido de acordo com a Lei de Minas.

6.3.4 Efeitos do Abandono. Quando o abandono de qualquer área tenha lugar de acordo
com o previsto nas cláusulas 6.3.1 ou 6.3.2 a área abandonada deverá cessar de ser parte

integrante da Área do Contrato, e o concessionário mineiro será isento das suas obrigações
sem contudo afectar nenhuma obrigação que tenha incorrido antes do abandono. Qualquer
abandono será anotado no mapa e limites descritos no Anexo 1.

ARTIGO 7. Alargamento da Área da Concessão Mineira e do Contrato Mineiro

7.1 Alargamento da Área de Concessão Mineira. De acordo com a Lei de Minas, o

Concessionário Mineiro ES solicitar ao MIREM para alargar a área sujeita a Concessão
Mineira, e o MIREM deverá conceder o alargamento de qualquer Área de Concessão
Mineira dentro da Área do Contrato quando o concessionário mineiro possa demonstrar
que a área requerida:

(a) está disponível; e
(b) é indispensável como parte integrante das Operações Mineiras; ou
(o) contém recursos minerais; e

12

ã
(d) é contígua com a Área da Concessão Mineira; e ;

(e) a forma da Área da Concessão Mineira alargada consiste em unidades cadastrais
que são contíguas ou pelo menos tem um lado em comum e não, ificlui nenhuma
unidade cadastral dispersa nem as ligadas apenas por um simples vértice;

(6 e o concessionário mineiro não está em falta nas suas obrigações, decorrentes, da
Concessão Mineira e do presente Contrato.

Na eventualidade das Partes não concordarem na necessidade do alargamento
como parte integrante das Operações Mineiras, ou que a área solicitada contém reservas
minerais que justifiquem a extensão da área, qualquer das Partes pode remeter o assunto
em disputa para determinação, de acordo com a cláusula 31.3, por um Perito Independente.
Se o Perito Independente determinar que o concessionário mineiro reúne os requisitos
especificados neste número, o MIREM deverá conceder à Concessionário Mineiro o
alargamento da área da Concessão Mineira que o Perito Independente determinar que seja
razoável no prazo de 15 (quinze) Dias do Calendário da data de Notificação de tal decisão
pelo Perito Independente.

7.2 O Concessionário Mineiro pode pedir o alargamento da Área da Concessão
Mineira e da Área do Contrato. Quando quaisquer depósitos de minérios possuam
potencial de Produtos Minerais Comerciais descobertos pelo concessionário mineiro no
curso das Operações Mineiras sob a Concessão Mineira se estendam numa área contígua
para além dos limites da Área do Contrato, o concessionário mineiro poderá solicitar ao
MIREM para à aprovação do alargamento da Área da Concessão Mineira e da Área do
Contrato para incluir a totalidade da área de tais depósitos do Recurso. Desde que tal
alargamento não infrinja ou afecte de forma adversa os direitos de qualquer outra Pessoa
em relação à área, e os pré-requisitos da Lei de Minas estejam satisfeitos, o MIREM deverá
deferir tal pedido. Quando um pedido para o alargamento da átea seja deferido, a Área do
Contrato incluirá a área em causa e o Anexo 1 será emendado de acordo com a autorização.
Na eventualidade de disputa entre as Partes em relação aos limites, extensão ou localização
da área, qualquer das Partes pode referir à determinação dos limites da nova Área da
Concessão Mineira e da nova Área do Contrato, de acordo com a cláusula 31.3, por um
Perito Independente. Se o Perito Independente determinar que os depósitos dos Recursos
Minerais contêm potencial de Produtos Minerais Comerciais descobertos pelo
concessionário mineiro no decurso de Operações Mineiras sob a Concessão Mineira e que
se estenda para além dos limites da Área do Contrato e se o concessionário mineiro tiver
cumprido com os requisitos especificados pela Lei de Minas no concernente a concessão
do alargamento da Área da Concessão Mineira, o MIREM deverá conceder o alargamento
da Área do Contrato determinado como razoável pelo Perito Independente dentro de 15
(quinze) Dias de Calendário após tal determinação.

ARTIGO 8. PRAZO E FASES DO CONTRATO

8.1 Prazo do Contrato. Este Contrato terá início na Data Efectiva e terminará no prazo
de 25 anos susceptível de ser renovado por igual perído e quando as condições
estabelecidas na cláusula 30.1 forem satisfeitas.

8.2 Fases da operação. Este Contrato é válido para a fase de desemvolvimento, fase
operacional, e a fase de recuperação e encerramento das Operações do Contrato descritas
doravante em cláusulas separadas.

aca
área

ARTIGO 9. FASE DE DESENVOLVIMENTO

9.1 Submissão e aprovação do pedido de Concessão Mineira. (O Concessionário

Mineiro fará um pedido de Concessão Mineira dentro da Áre f do Contrato e O
P a
processamento e a aprovação de tal pedido será feita de acordo com a lei de Minas.

9.2 O Ministro aprovará uma Capacidade Instalada razoável. 'o “Concessionário !,

Mineiro especificará no seu Plano de Produção Mineira apresentado como: suporte, aq seu
pedido de Concessão Mineira a Capacidade Instalada da operação planeada, “ea-Ministra
aprovará a Capacidade Instalada proposta se for razoável. Se a Ministra considerar que a
Capacidade Instalada não é razoável porque é materialmente inadequada consideradas as
circunstâncias pertinentes, Notificará o concessionário mineiro, expressando as razões para
a sua reprovação e o concessionário mineiro poderá apresentar uma proposta revista. Se a
proposta revista for novamente reprovada, o concessionário mineiro pode submeter a
questão da razoabilidade da Capacidade Instalada a um Perito Independente, nos termos
estabelecidos na cláusula 31.3. Se o Perito Independente determinar que a Capacidade
Instalada é razoável, a proposta da Capacidade Instalada será aprovada.

9.3 Pré-condições da fase de Desenvolvimento. O concessionário mineiro iniciará o

Desenvolvimento dentro da Área do Contrato desde que tenha:

(a) obtido a Concessão Mineira na área onde a mineração será desenvolvida;

(b) obtido o título do direito de uso e aproveitamento da terra na área onde a
mineração será desenvolvida;

(e) obtido uma licença ambiental e aprovação do Programa de Gestão Ambiental de
acordo com a cláusula 25.3;

(d) concluído um Contrato de Desenvolvimento Local que tenha sido aprovado de
acordo com o preceituado na cláusula 20;

(e) todos os direitos sobre o uso e aproveitamento da terra que pertençam a terceiros
na área sujeita ao título do direito de uso e aproveitamento da terra, tenham sido
extintos, compensados, e as pessoas reassentadas; e

(8 Proveu um Anúncio de Início de Desenvolvimento de Minas para o MIREM que
especifica a data em que a Sociedade pretende iniciar o Desenvolvimento, que deve
incluir um relatório escrito sobre o início previsto da obra, uma cópia da concessão
mineira, uma cópia do Direito de Uso e Aproveitamento da Terra, uma cópia da
licença ambiental.

9.4 Obrigação de trabalho na fase de Desenvolvimento. O Concessionário Mineiro

deve começar o trabalho de Desenvolvimento no prazo de 24 (vinte e quatro) meses a
contar da data de qualquer Notificação de acordo com o estabelecido na cláusula 9.3
(Notificação do Início de Desenvolvimento da Mina). O Concessionário Mineiro
despenderá um investimento mínimo de US$50,000,000 (cinquenta milhões de dólares dos
Estados Unidos da América) em infraestruturais e Desenvolvimento na Área do Contrato
durante 2(dois) anos a partir do início de desenvolvimento. A falha da Sociedade em
atender a essa obrigação constitui fundamento para a rescisão deste Contrato e para a
revogação da concessão mineira. As obrigações do concessionário mineiro no âmbito deste
artigo é sujeito ao contrato e termina com a extinção da Concessão Mineira, por qualquer
motivo, incluindo, mas não limitado à decisão pelo concessionário mineiro para resolver
este contrato como estipulado no artigo 30.

9.5 Concessionário Mineiro Notificará o Director Nacional Minas que a
despesa foi realizada. Quando o concessionário mineiro tiver cumprido o estabelecido na

cláusula 9.4 sobre a despesa Notificará o Director Nacional de Minas e anexará à

14

notificação uma cópia do Relatório de Despesa Cumulativa preparado de acordo com a
cláusula 21.5.

9.6 O Director Nacional de Minas Notificará o Concessionário Mineir:
cumprimento da obrigação da despesa. No prazo de 45 (quarenta e cinco) Dias de
Calendário a contar da recepção da Notificação apresentada pelo concessionário mineiro de
acordo com a cláusula 9.5, o Director Nacional de Minas notificará o concessionário
mineiro sobre o cumprimento da despesa nos termos da clausula 9.4 e se a obrigação não
tiver sido cumprida, os motivos por que não estiver satisfeita.

ARTIGO 10. FASE DE EXPLORAÇÃO MINERAL
10.1 Obrigações da fase de Exploração Mineira: O Concessionário Mineiro deverá

cumprit todas as obrigações exigidas pela sua Concessão Mineira bem como todas as
obrigações relacionadas e como especificadas na Lei de Minas e no presente Contrato.

10.2 Início Pr Comercial. O Concessionário Mineiro iniciará a Produção
Comercial em cada Área de Concessão Mineira dentro da Área do Contrato no prazo de 36
(trinta e seis) meses a contar da data da emissão da licença ambiental ou título de uso e
aproveitamento da terra dessa Concessão Mineira, qualquer que seja a última a ser
concedida. Se o concessionário mineiro não cumprir com este requisito, a Ministra poderá
revogar a respectiva Concessão Mineira de acordo com o disposto na Lei de Minas.

10.3 Notificação do Início da Produção Comercial. O concessionário mineiro
Notificará o Director Nacional de Minas antes do início da Produção Comercial da
Concessão Mineira dentro da Área do Contrato . Tal Notificação deverá ser feita com uma
antecedência de pelo menos 30 (trinta) dias antes de tal início.

10.4 Notificação de alterações. O concessionário mineiro Notificará o Director Nacional

de Minas de qualquer alteração planeada e significante nos métodos de operação, alteração
da extensão do trabalho, e alterações no Plano de Produção Mineira com uma antecedência
de pelo menos um mês antes da implementação das alterações planeadas.

oder: resentar um Plano de Produção Mineira
revisto. A qualquer momento, mas nunca mais do que uma vez por cada Ano Civil, o
Concessionário Mineiro poderá apresentar um Plano de Produção Mineira revisto e pode
rever igualmente a estimativa da Capacidade Instalada. A Ministra aprovará tal Capacidade
Instalada revista se for razoável. Se a aprovação do pedido da revisão da Capacidade
Instalada não foi concedida ou for não indeferida no prazo de 45 (quarenta e cinco) dias a
contar da data da entrega do pedido pelo concessionário mineiro ao Ministro, o Governo
concorda que a aprovação considera-se tacitamente concedida. Se a Ministra considerar que
a Capacidade Instalada revista não é razoável porque é materialmente inadequada tendo em
conta todas as circunstâncias relevantes, deverá informar o concessionário mineiro,
explicitando os motivos do seu despacho. O Concessionário Mineiro poderá apresentar
uma nova proposta revista da Capacidade Instalada. Se tal alteração à Capacidade Instalada
não for aprovada, o concessionário mineiro poderá submeter o assunto a decisão por um
Perito Independente de acordo com a cláusula 31.3. Se o Perito Independente decidir que a
Capacidade Instalada proposta é razoável, a Capacidade Instalada consider-se-á aprovada.

10.42 O Concessionário Mineiro deverá manter a Produção Comercial. O
Concessionário Mineiro deverá manter níveis de Produção Comercial na Área de
Concessão Mineira dentro da Área do Contrato em cada ano após o Ano Civil no qual a

Notificação do Início de Produção Comercial dessa área foi apresentada ao Director
Nacional de Minas de acordo com a cláusula 10.3.

O Governo concorda que o cumprimento pelo Concessionário Mineiro dos requisitos
especificados na cláusula 10.4.2 de manter os níveis de Produção Comercial na Área da
Concessão Mineira dentro da Área do Contrato satisfaz as obrigações do Concessionário
Mineiro quanto à produção anual dessa Concessão Mineira.

10.5 Paragem das operações resultando em revogação da Concessão Mineira. Se o
concessionário mineiro não mantiver a Produção Comercial na Área da Concessão Mineira
na Área do Contrato durante 5 (cinco) anos consecutivos após o Concessionário Mineiro
ter apresentado a Notificação do Início da Produção Comercial de acordo com a cláusula
10.3 relativamente a essa Concessão Mineira, presume-se que o concessionário mineiro não
cumpriu com o requisito da produção mínima, e a Ministra deverá revogar a Concessão
Mineira de acordo com a Lei de Minas.

10.6 Expansão, modificação de instalações, desenvolvimento de depósitos
adicionais de Minério. Antes de fazer qualquer expansão de Operações Mineiras, antes
de fazer qualquer alteração de vulto em instalações, e antes de desenvolver quaisquer
depósitos adicionais de Minério dentro da Área de Concessão Mineira dentro da Área do
Contrato, o Concessionário Mineiro deverá submeter para aprovação pelo Director
Nacional de Minas, uma estimativa da Capacidade Instalada revista, o Produto Mineral
Comercial a ser produzido anualmente e os meios da sua produção de acordo com a

cláusula 10.4.1.

ARTIGO 11. FASE DE RECUPERAÇÃO E ENCERRAMENTO
111 Obrigações da fase de recuperação e encerramento. O Concessionário Mineiro

deverá, relativamente a sua Concessão Mineira na Área do Contrato, cumprir com todas as
obrigações de recuperação e encerramento da Concessão Mineira especificadas na Lei de
Minas, nos Regulamentos Ambientais e em Planos de Gestão de Ambiental e Programas de
Gestão Ambiental aprovado nos termos desses regulamentos e do presente Contrato.

área d. ncessão Mineira. O concessionário mineiro deverá
recuperar, de modo contínuo, a área perturbada pelas Operações do Contrato realizadas
relativamente a uma Concessão Mineira de acordo com o Programa de Gestão Ambiental
aprovada em conformidade com a cláusula 25.3 durante e antes do fim do prazo da
Concessão Mineira.

11.3 Garantias Financeiras. O Concessionário Mineiro é obrigado a apresentar e manter
o número de garantias financeiras nos tipos e valores aprovados no Programa de Gestão
Ambiental de acordo com a cláusula 25.5.

11.4 Encerramento da Mina.

114.1 Declaração de Encerramento. O concessionário mineiro Notificará o Director
Nacional de Minas com uma antecedência de 6 (seis) meses antes do encerramento
permanente da mina dentro da Área do Contrato, e tal Notificação deverá incluir os
motivos da decisão do encerramento da mina.

11.4.2 Dever de manter segurança. O concessionário mineiro deverá tornar segura a área
perturbada pelas Operações do Contrato sob a sua Concessão Mineira antes desta expirar

16
de modo a garantir a segurança a longo prazo ao público e ao Futuros Utentes da Terra.
Esta obrigação inclui mas não se limita a:

(a) todos os poços, incluindo os que permitem acessos e ventilação deverão ser
permanentemente selados;

(b) todas as linhas de distribuição de energia usadas exclusivamente pelo
concessionário mineiro devem ser removidas;

(e) todos os poços com declives pronunciados e escarpaduras artificiais devem ser

nivelados de tal modo a tornar a curva de nível e os limites seguros de tal modo
a evitar quedas inadvertidas, e onde for necessário, vedados e com sinalização
permanente que indique a existência de perigo;

(d) todas as represas quer sejam para água, entulhos ou resíduos devem ser seguros
de modo a resistir a colapsos.

11,4.3 Plano de Encerramento da Mina. O concessionário mineiro deverá desenvolver e
actualizar periodicamente como parte do Programa de Gestão Ambiental, e em consulta
com a comunidade local e a autoridade local, um Plano de Encerramento da Mina, que
prepare a comunidade para o eventual encerramento das Operações Mineiras do
Concessionário Mineiro.

11.4.4 Remoção de bens móveis, imóveis e não removíveis. Sujeito a que o Governo

compra os bens móveis, imóveis e não removíveis em conformidade com a cláusula 23.2, o
concessionário mineiro deverá, com o encerramento da mina, remover todos os bens
movéis. Todos os bens imóveis tais como edifícios, instalações e vedações (excepto os
necessários para preservar a segurança) devem ser demolidos e o local nivelado a não ser
que a propriedade dos bens seja transferida para um Utente ou comunidade local. Bens não
removíveis, tais como represas de entulhos e poços devem ser conservados seguros de
acordo com a cláusula 11.4.2. Sem prejuízo destes requisitos e das disposições do
Regulamento da Lei de Minas sobre o destino da propriedade, qualquer bens móvel, imóvel
e não removível do concessionário mineiro que permaneçam em solo que tenha
anteriormente sido objecto de uma Concessão Mineira do concessionário mineiro será
considerado abandonado e tornar-se-á propriedade do Governo sem quaisquer encargos.

ARTIGO 12. DISPOSIÇÕES CAPACITANTES
12.1 Direito de acesso e uso da terra pelo concessionário mineiro. Sujeito ao disposto

na cláusula 12.2, para o propósito de realizar as Operações do Contrato e sujeito à Lei

Aplicável e outras disposições deste Contrato, o concessionário mineiro terá os direitos que

a seguir são descritos em adição a qualquer direito concedido por um Título Mineiro dentro

da Área do Contrato:

(a) o direito exclusivo de ingressar e ocupar a Área de Concessão Mineira dentro da
Área do Contrato, após a extinção ou compensação de direitos de uso e ocupação
de Terceiros de acordo com a Lei de Minas e Lei de Terras.

(b) Sujeito aos direitos de qualquer terceiro e requisitos e restrições de uso da terra, o
direito de uso, colocar ou construir, sobre ou sob a terra ou água, as estradas,
caminhos de ferro, tubos, condutos, esgotos, drenos, arames, linhas ou outras infra
estruturas que sejam necessárias ou apropriadas incluindo, mas não limitado a
dormitórios, fábricas, edifícios de escritórios e outros estabelecimentos.

12.2 Áreas Reservadas e protecção de certos lugares. Em conformidade com a Lei de
Minas, o concessionário mineiro não deverá conduzir quaisquer operações, durante a
prospecção e pesquisa, desenvolvimento, mineração, e processamento em áreas reservadas
ou áreas excluídas. O Governo concorda que depois da Data Efectiva não qualificará
qualquer área dentro da Área do Contrato como área reservada ou excluída da prospecção

17
ou mineração a não ser que tal reserva ou área excluída seja um lugar de significativa
importância arqueológica. O concessionário mineiro conduzirá as suas Operações de
Contrato de forma, sempre que seja prático, a minimizar os danos dos locais da Área de
Contrato, a infra-estruturas e instalações de interesse histórico, cultural, religioso ou outro
interesse público.

12.3 Excepção a novos minerais reservados. O Governo concorda que qualquer mineral

designado como reservado ou excluído depois da Data Efectiva e de acordo com a Lei de
Minas, deverá ser considerado reservado ou excluído para os efeitos deste Contrato e a sua
exploração está sujeita a autorização do Ministro que superintende a área dos Recursos
Minerais nos termos da legislação mineira.

12.4 O Concessionário Mineiro deve permitir determinados usos por Terceiro
durante a mineração. Como estabelecido e de acordo com a Lei de Minas, o

concessionário mineiro deverá permitir a determinadas Terceiro a utilização da Área do
Contrato sujeita à Concessão Mineira, incluindo a permissão para:

(a) pesquisas científicas por instituições educacionais e agências governamentais;

(b) acesso através e por via da Área do Contrato para áreas adjacentes desde que não
interfira com as Operações Mineiras;

(c) a construção e usos de vias de água, canais, condutos, oleodutos, gasodutos,

esgotos, drenos, cabos, linhas de transmissão, estradas desde que não interfiram
com as Operações de Mineração.

12.5 As infra-estruturas devem obedecer ao estipulado. Sujeito àLei Aplicável e outros

termos e condições deste Contrato, na planificação, construção, estabelecimento, uso e

manutenção de todas as infra-estruturas e edifícios necessários para as Operações Mineiras,

o concessionário mineiro deverá:

(a) consultar e coordenar as suas acções com quaisquer estudos e planos regionais ou
nacionais levados a cabo pelo ou para o Estado ou aprovados pelo Estado;

(b) cumprir os padrões constantes dos tratados e legislados de aplicação geral em
Moçambique;

(e) observar qualquer directriz razoável de autoridade regional ou nacional do Estado
responsável pelo planeamento físico e administração.

12.6 O Concessionário Mineiro é responsável pela compensação por danos

causados. O concessionário mineiro será responsável por qualquer dano causado por si ou
seus subcontratados a qualquer propriedade, culturas, restrição ou vedação de acesso à
Área do Contrato por qualquer Pessoa com direitos de uso e aproveitamento da terra ou
com direito de servidão. O concessionário mineiro deverá pagar compensação às partes
lesadas conforme estabelecido na Lei de Minas.

12.7 O Concessionário Mineiro compensará e assistirá no reassentamento dos

Utentes da terra. Se o Concessionário Mineiro considerar que a contínua presença de
Utentes e ocupantes da terra dentro da Área da Concessão Mineira é incompatível com as
Operações de Mineração ou Operações de Processamento, deverá compensar e assistir no
reassentamento de tais utentes da terra nos termos da lei de Minas e do Regulamento
sobre o Processo de Reassentamento resultante de Actividades Económicas aprovado pelo
Decreto nº 31/12 de 8 de Agosto, o Concessionário Mineiro pagará uma justa
compensação pela transferência ou percas do direito de uso e aproveitamento da terra,
edifícios, culturas, árvores económicas, outras benfeitorias, percas de lucros derivados do
uso da terra devido a ocupação ou danificados pelo Concessionário Mineiro na condução
de actividades no âmbito do presente Contrato. A referida compensação deverá ser
equivalente a um valor monetário necessário para colocar tais utentes e ocupantes da terra

18

ARTIGO 13. DIREITOS E OBRIGAÇÕES DAS PARTES
13.1 Obrigações do Concessionário Mineiro. O concessionário mineiro terá todas as

obrigações impostas por este Contrato, Lei Aplicável, e as impostas pela sua Concessão
Mineiras, se houverem, de acordo com a Lei de Minas.

13.2 Direitos do Concessionário Mineiro. Sujeito as restrições impostas por este

Contrato, a Lei de Minas e a Lei Aplicável, o concessionário mineiro terá todos os direitos
conferidos nos termos do presente Contrato, das Concessões Mineiras, se houverem,
dentro da Área do Contrato, de acordo com a Lei de Minas, incluindo mas não limitado os
seguintes direitos:

(a)

6)

(m)

o direito exclusivo de conduzir todos os tipos de Operações de Desenvolvimento,
Operações Mineiras e Operações de Processamento dentro das áreas da
Concessão Mineira;

construir todos os as instalações industriais, administrativas, residenciais, médicas
e outras instalações, edifícios ou infra estruturas necessárias para as Operações
Mineiras;

dispor livremente da sua propriedade e organizar o seu empreendimento como
entender;

contratar e demitir trabalhadores,

utilizar a água, madeira e outros materiais dentro das área de Contrato para os
propósitos das Operações Mineiras, mas não para fins comerciais ou venda;
utilizar uma porção da Área da Concessão Mineira para agricultura ou criação de
gado, para produzir alimentos e bens de consumo para os que estejam envolvidos
com as Operações do Contrato;

importar os necessários bens, serviços e fundos;

fazer amostragem em granel e processamento experimental de Recursos Minerais
dentro da Área do Contrato, desde que tal não exceda o limite que seja razoável
para determinar o potencial mineiro;

exportar e dispor do Produto Mineral Comercial, obtido das suas Concessões
Mineiras dentro da Área do Contrato, em mercados estrangeiros;

dispor do Produto Mineral Comercial obtido da sua Concessão Mineira dentro da
Área do Contrato + em mercados domésticos;

durante a vigência da Concessões Mineiras, e os 6 (seis) meses subsequentes, sem
qualquer formalidade particular, transportar ou ter os produtos das suas
operações, incluindo Produto Mineral Comercial, transportadas para locais de
armazenamento, tratamento e despacho;

se o Estado concluit contratos com outros estados destinados a facilitar o
transporte de produtos através do território de outros estados, todas as vantagens
provenientes de tais acordos;

estabelecer instalações de processamento dentro de Moçambique para
acondicionamento, tratamento, refinação e transformação, incluindo o trabalho
com os metais e ligas, compostos ou derivados brutos de tais substâncias mineiras;
adquirir, usar e operar, de acordo com a Lei Aplicável, rádio e outras meios de
comunicação, helicópteros, aviões não militares, ou outros meios de transporte,
juntamente com equipamentos e meios auxiliares necessários para as Operações
do Contrato.

13.3 Obrigações do Governo. O Governo, em relação ao seu relacionamento com o

concessionário mineiro, deverá ter todas as obrigações impostas por este Contrato, e
impostas pela Lei de Minas em relação à Concessão Mineira dentro da Área do Contrato,
incluindo mas não limitado os seguintes:

20

2

(a) prestar assistência à Sociedade durante as negociações com a EDM, CFM, e ANE,
e entidade relevante validamente com direito de realizar actividades de distribuição
de água no País;

(b) proporcionar segurança oportuna (lei e ordem, excluindo segurança privada) para
proteger asinstalações do projecto, a força de trabalho e as famílias da força de
trabalho da Sociedade, em caso de qualquer agitação civil ou ameaça conhecida
para a segurança da instalação do projecto, mão de obra e as suas famílias

13.4 Direitos do Governo. Sujeito a quaisquer restrições impostas por este Contrato, o
Governo deve ter todos os direitos acordados sob este Contrato, a Lei de Minas, os

Regulamentos da Lei de Minas, e a Lei Aplicável.

ARTIGO 14. MÉTODO DE OPERAÇÃO

141 O Concessionário Mineiro deve ser uma pessoa colectiva. Durante a vigência
deste Contrato, o concessionário mineiro deve ser uma pessoa colectiva constituída quer
como uma pessoa colectiva pública ou privada à luz das leis de Moçambique.

r de acordo com práticas aceites. Durante a vigência
deste Contrato o concessionário mineiro deverá conduzir as Operações do Contrato de
forma segura e correcta e cumprir todas as obrigações aqui estabelecidas e de acordo com a
Lei Aplicável e as melhores práticas e padrões internacionalmente aceites de mineração e
ambientais, e terá plena responsabilidade de assegurar o cumprimento e assumir todos os
riscos dele decorrente.

14.3 Resolução de Disputas em caso de conflito. No caso de ocorrer uma disputa entre

as Partes no âmbito do disposto na cláusula 14.2, sobre os significados da boa prática de
trabalho, ou melhores práticas e padrões internacionais de mineração e ambientais, então
qualquer das Partes pode sumeter o diferendo para resolução, de acordo com a cláusula
31.3, por um Perito Independente.

14.4 Indemnização e isenção de responsabilidades por operações anteriores. O

concessionário mineiro deverá indemnizar o Estado por qualquer acção, revindicação ou
requisição ao Estado resultante de algum acto ou omissão por parte do concessionário
mineiro na implementação deste Contrato. O concessionário mineiro não terá
responsabilidade directa ou derivada que seja consequência das Operações de
Desenvolvimento, Operações Mineitas ou Operações de Processamento e outras
operações relacionadas com qualquer parte da Área do Contrato realizadas por Terceiros
antes da Data Efectiva deste Contrato.

14.5 Operadore: mn men! i
transferências, bens e serviços locais.

14.5.1 Operadores e Subcontratados. O concessionário mineiro pode indicar Operadores
ou outros Subcontratados incluindo Associados do concessionário mineiro para levar a
cabo os seus direitos e obrigações, desde que:

(a) o concessionário mineito permanecerá sempre integralmente responsável pelo
cumprimento das suas obrigações nos termos aqui estabelecidos;

(b) os Operadores ou Subcontratados deverão ser seleccionados prudentemente e de
acordo com os padrões da indústria; e

(c) os Operadores e Subcontratados não terão quaisquer direitos ou obrigações

relativamente a este Contrato que sejam autónomos ou independentes dos direitos
e obrigações do concessionário mineiro.

21

14.5.2 Pagamento a Associadas. Quaisquer pagamentos a qualquer Associada pela
execução ou prestação de qualquer serviço ou pela aquisição de quaisquer bens
relacionados com as Operações do Contrato, seja por via de um contrato formal ou
qualquer outra, tal como o apoio com pessoal, deverão ser documentados de forma
detalhada e deverão ser razoáveis e competitivos relativamente a honorários e preços
cobrados por terceiros por serviços e bens equivalentes. Se o Director Nacional de Minas
entender que o pagamento feito pelo concessionário mineiro a uma Associada pela
execução ou prestação de qualquer serviço ou pela aquisição de quaisquer bens não é
razoável e competitivo como honorários e preços cobrados por terceiros por serviços e
produtos equivalentes, o Director Nacional de Minas, em articulação com a autoridade
tributária competente, procederá ao ajuste de tais montantes de forma a reflectir o
pagamento que deveria ter sido feito tendo em conta os preços de mercado para operações
similares numa base independente do mercado, para efeitos de cálculo de quaisquer
impostos ou contribuições pagáveis ao Governo.

14.5.3 Registo exacto de compras. Sempre que o Concessionário Mineiro empregue um

agente de compras, todos os preços de bens devem ser discriminados e reflectir o preço
real dos bens, quaisquer comissões ou descontos e quaisquer taxas pelos serviços do
agente.

14.5.4 Transferências de preços ou custos. O Concessionário Mineiro compromete-se a
não realizar transacções de impliquem transferências de preços ou custos na venda dos

Produtos Minerais Comerciais e na aquisição de bens e serviços que possa resultar numa
redução ou perca ilegítima de rendimentos tributários do Governo.

14.5.5 Preferência por bens e serviços moçambicanos. De acordo com a Lei de Minas,

o Concessionário Mineiro e todas as empresas que trabalhem para si devem dar preferência
à empresas ou entidades moçambicanas relativamente aos contratos de construção,
fornecimento de bens ou serviços (incluindo frete e transporte), desde que tais entidades
ofereçam preços, quantidades, qualidade e prazos de entrega que sejam pelo menos
equivalentes. O concessionário mineiro deverá dar preferência a bens e materiais
disponíveis em Moçambique que sejam de qualidade comparável internacionalmente,
estejam disponíveis nos prazos solicitados e em quantidades suficientes, e sejam oferecidos
a preços competitivos no momento da entrega.

14.5.6 Conflitos relacionados com associadas, informações de pagamentos e
compras preferenciais. Se existir qualquer disputa entre as Partes decorrente do disposto

nos artigos 14.5.2, 14.5.3, 14.5.4, 14.5.5, qualquer das Partes poderá submeter a matéria
para decisão por um Perito Independente, de acordo com o presente Contrato.

14.6 Gestor residente e representante. Durante a vigência do presente Contrato, o
Concessionário Mineiro deverá confiar a gestão das Operações do Contrato a um gestor
residente e, na sua ausência, a um substituto residente em Moçambique, cujo nome deverá
ser notificado ao Director Nacional de Minas no prazo de 30 (trinta) Dias de Calendário
após a Data Efectiva. Este gestor residente ou, na sua ausência, o seu substituto, será o
representante oficial do Concessionário Mineiro em Moçambique e deverá ter poderes
pata, em nome do Concessionário Mineiro, realizar os actos necessários para executar as
Operações do Contrato de acordo com a Lei de Minas e o estabelecido no presente
Contrato. O Concessionário Mineiro deverá notificar o Director Nacional de Minas, no
prazo de 14 (catorze) Dias de Calendário, de qualquer alteração da pessoa indicada como
Gestor Residente.

2
Equipamento a ser mantido em condições de se nça. O Concessionário
Mineiro deverá ter e manter toda a maquinaria, equipamento e outros bens adquiridos para
as Operações Mineiras em condições de trabalho boas e seguras.

14.8 Método de determinação do volume de Produtos Minerais Comerciais. O
método de medição ou pesagem de Produtos Minerais Comerciais extraídos para venda

comercial ou qualquer outra forma de transmissão comercial será sujeito a aprovação do
Director Nacional de Minas, e este terá o direito de, a qualquer momento, testar ou
examinar quaisquer aparelhos de medição ou pesagem, na forma, intervalos e meios que
entenda convenientes. O Concessionário Mineiro não deverá fazer qualquer alteração no
método ou métodos de medição e/ou pesagem utilizados ou em quaisquer aparelhos,
equipamento ou outra maquinaria utilizada para esses efeitos sem consentimento por
escrito do Director Nacional de Minas, que deverá sempre exigir que nenhumas alterações
possam ser feitas sem a presença de um representante autorizado do DNM.

Efei métodos ou aparelhos de medição deficit . No caso de se detectar
qualquer defeito ou alteração nos aparelhos de medição ou métodos, tal alteração ou
defeito deve ser imediatamente reparado. Excepto se o Concessionário Mineiro demonstrar
o contrário de forma satisfatória para o Director Nacional de Minas, presume-se que tal
deficiência ou alteração existiu nos 3 (três) meses precedentes, ou desde a data do último
teste e exame do equipamento, consoante o que seja o maior período, e serão
consequentemente ajustados quaisquer pagamentos devidos ao Governo telativamente às
Operações Mineiras afectadas.

14.10 MIREM pode observar e fiscalizar. Sem prejuízo de quaisquer obrigações ou

direitos do MIREM a observar ou fiscalizar qualquer operação no âmbito da Concessão
Mineira nos termos da Lei de Minas, o MIREM poderá, após 30 (trinta) dias do calendário
de aviso prévio para a Sociedade, através de representantes devidamente credenciados,
observar a condução das Operações Mineiras pelo concessionário mineiro na Área do
Contrato e também fiscalizar, examinar e auditor todos os bens, contas, registos,
maquinaria, equipamento, dados Minerais e informação mantida pelo concessionário
mineiro relativamente a tais Operações Mineiras.

14.11 MIREM suportará todos os custos de observação e fiscalização. No exercício

dos seus direitos de observação, exame e auditoria estabelecidos na cláusula anterior ou
qualquer outra cláusula do presente Contrato, o MIREM deverá suportar todos os encargos
decorrentes, excepto os relativos a apresentação de documentos pelo Concessionário
Mineiro que o MIREM tenha direito a ter acesso ou que sejam necessários para efeitos de
qualquer auditoria, incluindo a verificação dos preços de compra de qualquer bem ou
serviço adquirido ou preços de venda de qualquer bem ou Produto Mineral Comercial. O
Concessionário Mineiro deverá ainda fornecer ao MIREM ou seus representantes
autorizados, sem qualquer custo, qualquer assistência e meios que sejam razoavelmente
necessárias e que estejam normalmente disponíveis para o Concessionário Mineiro e seus
funcionários e representantes na condução das Operações Mineiras, de forma a assegurar O
efectivo exercício dos direitos acima referidos de inspecção, exame e auditoria.

14.12 Poderes do Estado não reduzidos contratualmente. Nada no presente Contrato

deverá ser interpretado como limitando por qualquer forma os direitos do Estado nos
termos de qualquer Lei Aplicável ou competência legal de auditar, examinar ou fiscalizar os
bens, contas, registos, Dados Minerais e informação mantida pelo Concessionário Mineiro
relativamente às Operações Mineiras.

23

ARTIGO 15. FINANCIAMENTO

15.1 Boas Práticas Financeiras. A fonte e método de financiamento das Operações do
Contrato no âmbito deste Contrato deverão ser feitas de acordo com as boas práticas
financeiras prevalecentes na indústria mineira internacional.

15.2 Concessionário Mineiro para determinar meios de financiamento. O
Concessionário Mineiro poderá determinar em que medida o financiamento das Operações

do Contrato serão feitas através de emissão de acções do Concessionário Mineiro (ou seu
sucessor), através de empréstimos pelo Concessionário Mineiro (ou seu sucessor) ou por
uma Associada, ou por quaisquer outros meios. Contudo, nenhum financiamento das
Operações do Contrato deverá resultar numa dívida financeira que não exceda oitenta por
cento (80%) do financiamento total das Operações do Contrato, quer seja prestado por
uma Associada ou outro terceiro.

15.3 A Sociedade vai tentar garantir o financiamento do projecto, que será garantido
sobre o património ou as acções da Sociedade. Com excepção das acções detidas pelo

Estado, correspondente a 10% (dez por cento) do capital social da Sociedade, os
accionistas da Sociedade concordam em usar suas acções da Sociedade como as garantias
pata o financiamento do projecto no caso em que o credor assim o exigir. Os accionistas da
Sociedade e o Governo devem usar os seus esforços razoáveis para facilitar a conclusão dos
documentos de financiamento do projecto para que qualquer um, seja o Governo, os
accionistas da Sociedade, ou a própria Sociedade sejam parte.

15.4 Financiamento a ser feito numa base razoável. Qualquer empréstimo a longo
prazo ou outro financiamento concedido ao Concessionário Mineiro (ou seu sucessor) ou a
uma Associada para as Operações do Contrato deverá ter condições de reembolso e taxas
de juros efectivas (incluindo descontos, balanços de compensação e outros custos de
obtenção de tais empréstimos) que sejam razoáveis e apropriados para o Concessionário
Mineitos nas circunstâncias prevalecentes nos mercados financeiros internacionais.

ncessionário Mineiro deverá cumprir com lei sobre empréstimos exteri
Concessionário Mineiro deverá cumprir com todos os procedimentos especificados na Lei
Aplicável relativamente a contratação e reporte de empréstimos externos.

15.6 Possibilidade de alterações para facilitar financiamento. É reconhecido que uma

porção do financiamento das Operações do Contrato pode ser feito através de capitais
próprios e alheios, e que o Concessionário Mineiro pode ser sujeito a requisitos de reporte
ou outros pelas bolsas de valores e para regular reembolso de capital e juros dos seus
empréstimos. Além disso, teconhece-se que o sucesso do Concessionário Mineiro em ter
disponível financiamento para as suas operações e instalações conexas depende em grande
parte das garantias que possam ser dadas pelo Concessionário Mineiro aos seus
financiadores de que estes terão um certo e razoável grau de controlo sobre a tesouraria
dos projectos a serem financiados. Assim, o MIREM deverá, na medida em que tal seja
consistente com a Lei Aplicável e interesses nacionais, considerar favoravelmente qualquer
pedido do Concessionário Mineiro para alteração, interpretação ou aplicação do presente
Contrato que seja necessária para o Concessionário Mineiro obter com sucesso o
financiamento para as operação no âmbito do contrato.

15.7 Financiameni x afili rem reportados. No caso de qualquer empréstimo
ou outro financiamento que exija o reembolso, deve ser dado à Sociedade por uma filial de
Operações de Mineração na Área do Contrato, o Concessionário Mineiro apresente um
relatório em um registro do MIREM, caso o MIREM tenha alguma dúvida em termos de

24
reembolso, das taxas efectivas de juros, do cronograma de pagamento, taxas e outras
matérias, como descontos, saldos de compensação e outros custos de obtenção de tais
empréstimos, o Concessionário Mineiro deverá dar a explicação relevante. O
Concessionário Mineiro deverá se comprometar a não executar um empréstimo com a sua
filial que carrega uma taxa de juro superior a Libor mais de 4% (quatro por cento).

15.8 Disputas relacionadas com financiamentos. Se existir qualquer disputa entre as
Partes decorrente do disposto nos artigos 15.4, 15.5, 15.6, e 15.7, qualquer das Partes
poderá submeter a questão para decisão por um Perito Independente, de acordo com o
estabelecido no artigo 31.3.

ARTIGO 16. QUESTÕES FISCAIS

16.1 Sistema de contabilidade e auditoria. O Concessionário Mineiro deverá utilizar um
sistema de contabilidade em Moçambique e ter as suas contas auditadas em conformidade
com a Lei Aplicável. O Concessionário Mineiro deverá dar aos funcionários do Estado
acesso às suas contas e documentos de suporte para efeitos de verificação ou auditoria. O
Concessionário Mineiro deverá fazer tudo o que seja necessário para facilitar verificações
ou auditorias por funcionários do Estado devidamente credenciados.

1 De acordo com os termos da L, ectivo r ento, os
incentivos fiscais aprovados pela Lei nº 13/2007 de 27 de Junho, bem como os termos do
presente Contrato, as garantias do Estado de que o regime fiscal aplicável às Operações do
Contrato, no momento da emissão da Concessão Mineira para a Sociedade, não poderá ser
modificado, a não ser que o acto é em benefício do Concessionário Mineiro.

16.3 O Concessionário Mineiro deverá pagar as taxas aplicáveis.O Concessionário
Mineiro deverá pagar todos os impostos, direitos e taxas decorrentes da Legislação
Aplicável de acordo com as taxas prevalecentes e com os métodos e com os prazos
especificados na legislação prevalecente, nomeadamente a Lei nº. 11/2007, de 27 de Junho,
direito a importação temporária de equipamento, maquinaria, materiais específicos, sondas
e acessórios para operações mineiras desde que tenham marcas e referências através das
quais é possível fazer as necessárias confrontações no acto de reexportação será realizada
de acordo com os termos de Decreto nº. 34/2009 de 6 de Julho mediante execução de um
termo de responsabilidade dos encargos aduaneiros.

16.3.1 A amortização c dedução pelo Concessionário Mineiro do valor das despesas
incorridas pelo Concessionário Mineiro para os objectivos das operações mineiras, na
construção, reabilitação, relocalização, manutenção e/ou operação de estradas, linhas
férreas, transporte fluvial e marítimo, portos e aeroportos públicos, sistemas de
fornecimento e escoamento de águas, sistemas de fornecimento de energia eléctrica, bem
como outras obras, infra-estruturas, instalações e estruturas é autorizada. À amortização e
dedução pelo Concessionário mineiro do valor das despesas incorridas pelo Concessionário
Mineiro no que diz respeito às operações mineiras, na construção, reabilitação,
relocalização, manutenção e/ou operação de escolas, hospitais e clínicas médicas e
dentárias públicas incluindo equipamentos, ambulâncias e fornecimentos bem como outras
obras, e outras infra-estruturas, instalações e estruturas de serviços públicos é autorizada.

ARTIGO 17. OFERTA DE PARTICIPAÇÃO NACIONAL NO CAPITAL DO
CONCESSIONÁRIO MINEIRO

O Concessionário Mineiro colocará à disposição da participação nacional uma percentagem
de 15% do seu capital social nos termos previstos nas alíneas a) e b) do nº. 1 do artigo 33
da Lei nº. 15/2011, de 10 de Agosto e do seu regulamento nos seguintes termos:

25

(a)

(b)

uma participação de 10% do seu capital social gratuita e não diluível reservada a
favor do Estado representado através da Empresa Moçambicana de Exploração
Mineira — EMEM, S.A.;

uma participação de 5% do seu capital social reservada a favor de pessoas singulares
moçambicanas a ser listada na Bolsa de Valores de Moçambique por meio da oferta
pública, no prazo de 5 anos a contar da data do início de exploração mineira.

ARTIGO 18. CONTROLO CAMBIAL

18.1 Contas e controle cambial. A Sociedade e seus subcontratados estrangeiros, devem
cumprir os procedimentos e formalidades exigidas pela lei aplicável à moeda estrangeira,
desde que, no entanto, a Sociedade terá o direito de:

(a)

6)

(o)

abrir, manter e operar uma ou mais contas transferíveis ou não transferíveis em
moeda local com um banco comercial em Moçambique. Essas contas em moeda
local serão creditadas. O produto da conversão em moeda local, de acordo com a
alínea (c) abaixo dos recursos depositados nas contas externas referidos na alínea
(b); e valores recebidos em moeda local, sujeito à aprovação do Banco de
Moçambique quanto à fonte de origem;

abrir, manter e operar uma conta em moeda estrangeira com um banco comercial
em Moçambique e dispor livremente das quantias aí depositadas. Essa conta é
creditada apenas com quantias depositadas em moedas convertíveis;

converter em moeda local as moedas convertíveis estrangeiras aceitáveis para os
Bancos de Moçambique às taxas de câmbio cotadas pelos bancos comerciais que
operam em Moçambique. Tais taxas não devem ser menos favoráveis para a
Sociedade do que a taxa efectiva aplicável para operações semelhantes realizadas
por qualquer empresa privada ou do Estado, na data da transação.

18.2 Remessas. Se a Sociedade exportar minerais produzidos na área de Contrato, pode
fazer as seguintes remessas de Moçambique na moeda do investimento ou em uma moeda
aprovada na taxa de câmbio vigente na data da remessa:

(a)
O)
(o)

(d)

(e)
(8

A

lucros exportáveis resultantes de investimentos na área do Contrato elegíveis
exportação de lucros;

royalties ou outros rendimentos de renda de investimento indirecto associado à
perda ou transferência de tecnologia associada a Operações do Contrato;
pagamentos em parcelas e juros de empréstimos contraídos nos mercados
financeiros internacionais e aplicadas a investimentos na Área do Contrato, mas não
qualquer parcela ou o interesse de um empréstimo de uma Associada que está em
excesso desse montante ou taxa de juros para esse tipo de empréstimo em
condições normais de mercado;

para serviços, concessões e licenças a ser pago em moeda estrangeira, de acordo
com os acordos fitmados, mas não qualquer pagamento de uma Associada que é
superior ao normal para esse tipo de serviço, concessão ou licença em
comprimento e observancia de uma base razoável;

o capital estrangeiro investido nas Operações de Contrato que é re-exportável;

Os montantes correspondentes ao pagamento das obrigações relativas às
Operações de Contrato de outras entidades não residentes, mas não qualquer
pagamento de uma Associada que é superior ao normal para esse tipo de
pagamento de obrigação com base em comprimento de uma base razoável;

26

Bb;
(g) O produto de todas as vendas de activos relativos as Operações do Contrato,
incluindo os derivados sobre a dissolução ou liquidação da Sociedade,
voluntariamente ou devido a falência; e

(h) — pagamento da venda ou transferência de acções da Sociedade.

18.3 Moeda declarada. A Sociedade deverá, no prazo de 30 (trinta) dias do Calendário
após o término de cada trimestre civil apresentar ao Banco de Moçambique com cópia para
o MIREM, um resumo de toda a moeda recebida, importados, remetidos e mantidos no
exterior nos termos do artigo 18.1 durante o trimestre em causa. Esse resumo deve ser na
forma exigida pelo Banco de Moçambique.

ARTIGO 19. EMPREGO DE PESSOAL
19.1 Conformidade com os padrões laborais. O concessionário mineiro deverá

conforma-se com a Lei Aplicável relativamente a contratações, padrões e segurança laboral.

19.2 Preferência por contratação local. Sujeito ao disposto nas cláusulas 19.4, o

concessionário mineiro deverá dar preferência a cidadãos moçambicanos, que tenham
domicílio nas comunidades de acolhimento e vizinhas, na contratação de pessoal para
emprego em todas as Operações Mineiras para as quais sejam qualificados. Se as
qualificações e experiência necessárias não estiverem actualmente disponíveis, o
concessionário mineiro deverá, após apresentar qualquer Notificação nos termos da
cláusula 9.3 (Notificação de Início do Desenvolvimento da Mina), efectuar programas de
formação e recrutamento a suas expensas, para identificar moçambicanos devidamente
qualificados nas comunidades de acolhimento e vizinhas com aptidão para adquirir as
necessárias qualificações e experiência.

19.3 Preferência por profissionais moçambicanos. Sujeito ao disposto na cláusula 19.4,

o concessionário mineiro deverá dar preferência a cidadãos moçambicanos, da comunidade
de acolhimento ou qualquer outro local de origem, na contratação para posições para as
quais seja necessário nível universitário.

19.4 Direito a empregar especialistas estrangeiros. Sujeito à Lei Aplicável, o
concessionário mineiro tem o direito de contratar e empregar um número razoável de
trabalhadores estrangeiros que tenham qualificações, conhecimentos ou experiência
especializados. Um “número razoável” deverá segnificar os seguintes:

(a) O trabalho de desenvolvimento, não mais do que 30% (trinta por cento) da força
de trabalho da Sociedade.

(b) Exploração Mineral, não mais do que 20% (vinte por cento) da força de trabalho
relacionado inicialmente nos primeiros cinco (5) anos a partir do início da produção
comercial e não mais do que 10% (dez por cento) da força de trabalho da Sociedade
após 5 (cinco) anos a partir do início da produção comercial.

19.41 Em circunstâncias em que o Concessionário Mineiro, seus Operadores Mineiros e
Subcontratados envidaram os melhores esforços para recrutar e treinar cidadãos
Moçambicanos e, mesmo assim, corre o risco de incumprir a sua obrigação e desde que a
Empresa obtenha o parecer da entidade competente sobre a pertinência de ou não da
contratação de mão-de-obra estrangeira em percentagens superiores às acima indicadas,
conforme o previsto na alínea e) do número 1 do artigo 10 do Regulamento de
Contratação de Cidadãos de Nacionalidade Estrangeira para os Sectores de Petróleos e
Minas, aprovado pelo Decreto nº 63/11, de 7 de Dezembro.

27
19.42 Mediante pedido do concessionário mineiro (que deverá ser acompanhado por
todos os detalhes da qualificação, experiência e outra informação relevante para o pessoal
em questão), o MIREM deverá envidar os seus melhores esforços para assegurar que o
concessionário mineiro obtém prontamente do Governo todas as autorizações de trabalho
necessárias (incluindo autorizações de entrada e de saída, autorizações de trabalho, vistos e

quaisquer outras autorizações) necessárias nos termos da Lei Aplicável.

1 ncessionário Mineiro deverá apresentar progra! formação e e:

para a concessão mineira. O concessionário mineiro deverá apresentar anualmente ao
Ditector Nacional de Minas, para todas as suas concessões mineiras na Área do Contrato,
no prazo de 60 (sessenta) Dias de Calendário antes do final de cada Ano Civil, o programa
de emprego e formação a ser seguido durante o Ano Civil subsequente. Tal programa
deverá incluir o número previsto de trabalhadores, as suas categorias (não qualificados,
qualificados, administrativos, técnicos e gestão) e a sua origem (das comunidades de
acolhimento ou vizinhas, de qualquer outro local de Moçambique, ou estrangeiro). O
programa deve também descrever as actividades de formação planeadas que existirem, e
qualquer uso planeado de subcontratados. O nível de emprego e formação deve ser
apropriado com a natureza e extensão das Operações do Contrato e não deverá afectar a
sua conduta de forma eficiente e económica.

19.6 Di t Nacional de Minas deverá aprovar programas de formaçã mj

O Director Nacional de Minas, em consulta com o ministério responsável por assuntos
laborais, deverá, se os programas apresentados no âmbito do previsto nas cláusulas 19.5
atinjam ou descrevam um programa razoável para atingir os objectivos estabelecidos nas
cláusulas 19.2, 19.3 19.4, aprovar tais programas. Se algum programa não for aprovado, o
Director Nacional de Minas deverá notificar o concessionário mineiro no prazo de 15
(quinze) Dias de Calendário a contar da data em que o progtama foi apresentado, e tal
Notificação deverá contar os motivos específicos do indeferimento e os meios ou
orientações que podem corrigir tais motivos. O concessionário mineiro pode apresentar
qualquer número de programas revistos.

ARTIGO 20. DESENVOLVIMENTO LOCAL
20.1 Promoção no desenvolvimento local. O Concessionário Mineiro deverá apoiar no

desenvolvimento local beneficiária e ou vizinha na promoção do bem estar geral, e na
qualidade de vida dos habitantes locais. Na prossecução das actividades de exploração de
recursos minerais, o Concessionário Mineiro deverá tomar em consideração os princípios
da dignidade humana, justiça e equidade, igualdade de género, valorização e respeito pela
cultura, direitos, costumes e valores locais. O Concessionário Mineiro deve ainda conduzir
as actividades de acordo com a lei e enquadrado nos planos e programas de
desenvolvimento sócio-económico locais com vista a melhoria contínua das suas condições
de vida.

0.2 Con! desenvolvimeni cal. O Concessionário Mineiro deverá celebrar um
memorando de entendimento, a denominar-se Contrato de Desenvolvimento Local, com
as entidades competentes do Governo local (Província, Distrito e ou Município). O
montante a ser investido em projectos sociais ao abrigo do Contrato de Desenvolvimento
Local deverá corresponder ao equivalente USD 15,000,000 (Quinze Milhões Dólares
americanos) após atribuição da Concessão Mineira durante o período de vigência do
Contrato.

28
ARTIGO 21. INFORMAÇÃO, DADOS MINERAIS E RELATÓRIOS
211 Concessionário Mineiro deverá manter registos actualizados. O concessionário

mineiro deverá preparar e enquanto este contrato estiver em vigor manter registos
detalhados, precisos e actualizados do Desenvolvimento, Exploração Mineira e Operações
de Processamento relativamente à Área do Contrato. O original ou uma cópia autenticada
de tais registos deverá ser sempre mantida em Moçambique e sempre disponível para
revisão pelo MIREM durante as horas normais de trabalho. Todos esses relatórios, registos
e dados, à excepção das coroas de testemunho, referidas no presente Contrato podem ser
mantidas em formato electrónico.

21.2 Concessionário Mineiro deverá manter amostras e os registos das perfurações.
O concessionário mineiro deverá manter duplicados ou, consoante os casos, amostras das
perfurações e concentrados finais, bem como compostos mensais dos resultados de
processamento e escombreiras. Tal deverá ser disponibilizado ao MIREM mediante pedido
e Notificação em tempo razoável. No caso do concessionário mineiro abandonar a Área do
Contrato ou pretender destruir as amostras guardadas, deverá Notificar o MIREM e se
solicitado entregar tais amostras ao MIREM. Nenhum minério obtido durante o exercício
dos direitos conferidos por um título mineiro deverá ser destruído ou de outra forma
inutilizado, excepto para efeitos de avaliação, identificação ou análise, sem autorização por
escrito do Director Nacional de Minas, a qual não deverá ser retida irrazoavelmente.

21.3 Relatórios solicitados pela Lei Aplicável. O concessionário mineiro deverá

apresentar aos departamentos governamentais competentes todos os relatórios solicitados
pela Lei Aplicável ou pelo presente Contrato.

21.4 Relatórios de Despesas Anuais. Anualmente, o concessionário mineiro deverá

preparar e apresentar ao Director Nacional de Minas, no prazo de 60 (sessenta) Dias de
Calendário a contra do final de cada Ano Civil, um relatório anual das suas despesas para
Desenvolvimento e Infra-estruturas (Relatório Anual de Despesa de Desenvolvimento),
assinado por um Engenheiro de Minas ou Geólogo licenciado.

21.5 Relatório de Despesas Acumuladas. No momento em que o Concessionário
Mineiro tenha gasto o montante necessário nos termos do artigo 9.4, o Concessionário
Mineito deverá preparar um Relatório de Despesas Acumuladas assinado pelo seu
representante em Moçambique a atestar que o Concessionário Mineiro gastou tal montante.
Tal Relatório de Despesas Acumuladas deverá ser detalhado o suficiente para demonstrar:
o montante e tipos de despesas que se qualificam para cumprir o estabelecido na cláusula
9.4, numa base anual e cumulativa, incluindo cópias dos documentos aduaneira da
importação de bens e os boletins da importação de capitais privadas para permitir o
Governo verificar tais montantes.

21.6 Relatório Anual do Contrato de Desenvolvimento Local. Anualmente, o
Concessionário Mineiro deverá preparar e apresentar ao Director Nacional de Minas, no
prazo de 60 (sessenta) Dias de Calendário após o término de cada Ano Civil, um Relatório
Anual do Contrato de Desenvolvimento Local, que deverá incluir pelo menos a seguinte
informação:

(a) Uma avaliação qualitativa sob o cumprimento ou não dos objectivos no âmbito do
Contrato;
(b) Consoante os casos, a justificação para o não cumprimento dos objectivos, e o que
poderá ser feito para atingir tais objectivos no futuro;
29

SF
o
>

(o) Lista detalhada de quaisquer montantes gastos pelo concessionário mineito devido

ao Contrato de Desenvolvimento Local; c
(d) Quaisquer problemas especiais ou recorrentes com a comunidade de acolhimento;
(e) O progresso feito com os planos de encerramento da mina.

21.7 Relatório Anual de Emprego. O concessionário mineiro deverá apresentar

anualmente ao Director Nacional de Minas, até ao dia 31 de Janeiro, um relatório de.
emprego. Tal relatório deverá incluir o número de trabalhadores do concessionário mineiro
a 31 de Dezembro do Ano Civil anterior, o número de trabalhadores para cada categoria
(não qualificados, qualificados, administrativos, técnicos ou gerência) e para cada categoria
a percentagem da origem dos trabalhadores (das comunidades de acolhimento ou vizinhas,
de qualquer outro local de Moçambique ou estrangeiro).

ARTIGO 22. VENDAS E VALOR DOS PRODUTOS MINERAIS COMERCIAIS

22.1 Vendas de Produtos Minerais Comerciais. O Concessionário Mineiro deverá

envidar esforços para alienar os Produtos Minerais Comerciais ao preço de mercado justo
nas circunstâncias prevalecentes à altura e negociar termos e condições de venda
compatíveis com as condições de mercado mundiais. O concessionário mineiro pode
celebrar contratos de venda e comercialização a longo prazo ou contratos em moeda
externa e de facilidades de cobertura de risco com não Associadas que o Governo
reconheça serem aceitáveis, não obstante o preço de venda de Produtos Minerais
Comerciais poder ser inferior em qualquer momento, ou que os termos e condições de
venda são menos favoráveis que os disponíveis noutros lugares.

22.2 O Estado pode solicitar acesso à produção. O Ministro pode, mediante
Notificação entre 1 e 31 de Julho de cada ano, solicitar que o concessionário mineiro venda
ao Estado, a uma pessoa jurídica por si detida ou a qualquer entidade moçambicana, até ao
montante de 10% (dez por cento) da produção de Produtos Minerais Comerciais do
concessionário mineiro para o Ano Civil subsequente. O preço pago à Concessionário
Mineiro por tais Produtos Minerais Comerciais deverá ser o preço justo de mercado que se
presume que o concessionário mineiro realizaria se a venda fosse feita a qualquer terceiro.
Se as partes não acordarem num valor justo do mercado para os Produtos Minerais
Comerciais, qualquer das partes podem remeter a matéria para apreciação por um Perito
Independente nos termos da cláusula 31.3. A(s) venda(s) deverá revestir a forma padrão do
contrato de venda de Produtos Minerais Comerciais normalmente utilizadas pelo
concessionário mineiro na venda a Terceiros. O concessionário mineiro não terá qualquer
obrigação de vender Produtos Minerais Comerciais à parte especificada pelo Ministro na
sua Notificação se tais Produtos Minerais Comerciais estiverem já reservados para venda
no âmbito de um contrato a longo prazo ou outro com um Terceiro na data em que o
concessionário mineiro recebeu a Notificação do Ministro. Se o concessionário mineiro
não puder cumprir o pedido do Ministro devido a tais compromissos contratuais
anteriores, deverá fornecer ao Ministro cópias de tais contratos ou outra prova que
demonstre tais compromissos.

22.3 Notificação de venda a Associada. Os compromissos de venda a Associadas, se
existirem, deverão ser feitos apenas com preços baseados ou equivalentes a vendas justas
de mercado e de acordo com os termos e condições de vendas em que tais contratos teriam
sido feitos se as partes não fossem Associadas, incluindo descontos de venda, comissões ou
taxas normais. Tais descontos, comissões ou taxas concedidos à Associadas não deverão
ser superiores às taxas prevalecentes de tal forma que tais descontos ou comissões não

30

reduzam os lucros líquidos das vendas do concessionário mineiro ou abaixo daqueles quê 6
concessionário mineiro receberia se as partes não fossem associadas. Tais descontos,

comissões ou taxas permitidos à Associada não deve ser maior do que a taxa em vigor-para -

que tais descontos ou comissões não reduza as receitas líquidas de vendas para a Sociedade
ou inferiores às que teria recebido se as partes não tinham sido associadas. Em caso algum
deverão tais descontos, comissões ou taxas exceder 2% (dois por cento) do valor-dos

Produtos Minerais Comerciais conforme estabelecido para efeitos de cálculo do impósto
sobre a produção. Em cada Ano Civil, o máximo de 20% (vinte por cento) das vendas

minerais poderão ser feitas a uma Associada sem o consentimento prévio por escrito do
Ministro das Finanças, e tal consentimento deverá ser obtido anualmente. O Ministro das
Finanças não deverá injustificadamente recusar a sua aprovação e deve tomar a decisão no
prazo de 30 (trinta) dias de calendário após a recepção do pedido da Sociedade. O Ministro
das Finanças não deve ser omisso. Se o Ministro das Finanças não tomar uma decisão
dentro desse prazo, o pedido da empresa é considerado aceite automaticamente. Sempre
que qualquer Produto Mineral Comercial produzido na Área do Contrato seja vendido ou
de outra forma posto à disposição de uma Associada, o concessionário mineiro deverá, no
prazo de 15 (quinze) Dias de Calendário, notificar o Director Nacional de Minas e colocar
à sua disposição cópias de toda a informação, dados, contratos de venda e recibos
utilizados no cálculo do preço, descontos, comissões e taxas relativas a tal venda ou outra
disposição. Tal informação será tratada pelo Governo como confidencial.

22.4 MIREM tem o direito de fiscalizar vendas. O MIREM tem o direito de verificar e

fiscalizar todas as vendas e outras alienações de Produtos Minerais Comerciais, incluindo os
termos e condições de tais vendas e outros compromissos de alienação. Tal informação
será tratada pelo MIREM como confidencial.

22.5 Ajustamento para o valor justo de Mercado. Quanto o MIREM tenha motivos
para acreditar que as receitas declaradas pelo concessionário mineiro pela venda ou outra
disposição de Produtos Minerais Comerciais não reflecte o seu valor justo de mercado
quanto ao preço obtido, qualidade ou quantidade da produção ou outros factores, o valor
pata efeitos de pagamento de taxas de produção, imposto sobre o rendimento, IVA ou
outros pagamentos ao Estado deverá ser ajustado para reflectir o valor justo de mercado.

22.6 MIREM deverá Notificar por escrito sobre preço em disputa. Quando o
MIREM dispute a equidade ou validade dos preços de venda realizados sobre a totalidade

ou parte das vendas ou outra disposição de Produtos Minerais Comerciais durante o
período em questão relativamente ao cálculo e pagamento de taxas de produção e outros
pagamentos devidos ao Estado nos termos do presente Contrato ou da Lei Aplicável,
deverá notificar o concessionário mineiro por escrito.

22.1 Obrigação de apresentar documentação de venda. O concessionário mineiro
deverá, no prazo de 15 (quinze) Dias de Calendário de tal Notificação pelo MIREM,
apresentar documentação por escrito ao MIREM que demonstre que os proveitos reais
representam o valor justo de mercado da venda ou outra disposição dos Produtos Minerais
Comerciais em questão. A informação apresentada deverá ser tratada como confidencial. O
MIREM deverá considerar a documentação apresentada pelo concessionário mineiro e
deverá notificar o concessionário mineiro da sua decisão.

22.8 Partes deverã. rdar no pr: justo do m: meter a matéria
para apreciação por Perito Independente. No prazo de 30 (trinta) Dias de Calendário
da Notificação dado nos termos da cláusula 22.7 as partes deverão reunir-se para resolver
as objecções do MIREM e, conforme previsto na cláusula 22.1 deverão acordar no preço
justo do mercado da venda ou outra disposição dos Produtos Minerais Comerciais para o

31

Se
período em questão. No caso das partes não chegarem a acordo sobre o valor jato do
mercado, qualquer das partes pode submeter a matéria em disputa para determifação por
um Perito Independente, conforme estabelecido na cláusula 31.3. O ónus da prova recai
sobre o concessionário mineiro, que deverá demonstrar que o valor por si recebido era o
valor justo do mercado . Caso o perito independente determinar que o valor da yenda ou
alienação dos produtos minerais pela Sociedade é menor do que o valor justo de' mercado,
a Sociedade deverá pagar impostos, incluindo taxas de produção, que teria sido pabo. pelo
produto mineral vendido ao justo valor de mercado determinado pelo perito independente.

ARTIGO 23. BENS E EQUIPAMENTO

23.1 Aquisição. O concessionário mineiro deverá adquirir para as Operações do Contrato
apenas os bens que razoavelmente determine serem os necessários para conduzir tais
Operações do Contrato.

23.2 O Governo tem opção de adquirir os bens. Após o encerramento, resolução ou
caducidade da Concessão Mineira do concessionário mineiro dentro da Área do Contrato,
o Governo poderá adquirir todos os bens móveis, imóveis e não-removíveis utilizados nas
Operações Mineiras, incluindo qualquer infra-estruturas que seja propriedade do
concessionário mineiro e utilizados exclusivamente para as Operações do Contrato, a um
pteço igual ao valor amortizado de tais bens, tal como apresentado nas demonstrações
financeiras do concessionário mineiro ou a preços mais baixos que o concessionário
mineito possa estabelecer. Se o Governo não exercer tal opção no prazo de 90 (noventa)
Dias de Calendário a contar da data da Notificação de encerramento da mina enviada nos
termos do presente Contrato ou no prazo de 90 (noventa) Dias de Calendário anteriores à
resolução ou caducidade da Concessão Mineira, o concessionário mineiro será livre para
remover ou dispor de tais bens da forma que considere apropriada nos termos da Lei
Aplicável.

23.3 Remoção e Exportação. todos os materiais, equipamentos, plantas e outras
instalações erguidas ou colocadas pelo concessionário mineiro na Área do Contrato que
sejam de natureza móvel permanecerão propriedade do concessionário mineiro e esta terá
o direito de vender, remover e re-exportar de Moçambique tais materiais e equipamento,
plantas e outras instalações, sujeito à Lei Aplicável e do Plano de Encerramento de Mina e
de Gestão Ambiental.

ARTIGO 24. INFRA-ESTRUTURAS E ACESSO PÚBLICO
24.1 Utilização de infra-estruturas públicas. Sujeito à Lei Aplicável, o concessionário

mineiro terá acesso a e o direito de utilizar estradas, pontes, campos aéreos, facilidades
portuárias e outras facilidades de transporte, bem como energia combustível, telefones e
outros meios de comunicação, e serviços de água, que sejam propriedade ou prestados por
qualquer agência ou entidade detida ou controlada pelo Governo, à excepção daqueles que
sejam destinados ao uso não civil, se o seu uso pelo concessionário mineiro não limitar o
uso existente e aprovado polas outras pessoas.

24.2 Construção, melhoria e manutenção de infra-estruturas públicas e privadas. O

concessionário mineiro deverá, sujeito ao disposto neste Artigo 24 e na Lei Aplicável, ter o
direito de construir, utilizar, melhorar e manter quaisquer estradas, pontes, campos aéreos,
facilidades portuárias e outras facilidades de transporte adicionais, e de construir, utilizar,
melhorar ou manter quaisquer estações de energia eléctrica, linhas de
transporte /transmissão de energia, linhas telefónicas ou outras facilidades de
comunicações, gasodutos, facilidades de transporte de água ou outras linhas de utilidade ou
facilidades, necessárias para as Operações Mineiras e para uso do concessionário mineiro.

32

0

Mediante pedido de qualquer parte, o concessionário mineiro e o Governo devétão rever
tais infra-estruturas e outras necessidades das Operações Mineiras incluindc mas não
limitado a, transporte, energia, água e necessidades portuárias, com o objectivo: de fazer
uma divisão justa e equitativa dos custos e benefícios decorrentes de tais necessidades de
infra-estruturas nas Operações Mineiras. O concessionário mineiro não deverá. construir,

tal como acima listado, em: VU,
d

(a) Terra detida pelo Governo, excepto terra detida pelo Governo sujeita a
Concessão Mineira detida pelo concessionário mineiro, sem a aprovação pela
Ministra, após consulta deste com as autoridades competentes.

(b) Qualquer terra sujeita ao uso e ocupação de um Terceiro, excepto terra sujeita a
uma Concessão Mineira detida pelo concessionário mineiro, sem a aprovação pela
Ministra, após consulta deste com as autoridades competentes.

(c) Qualquer terra coberta por uma parte de uma Concessão Mineira de terceiro, sem
primeiro:
(i) Notificar o titular do título mineiro por escrito,
(ii) Obter aprovação por escrito do titular do título mineiro,
(iii) Obter aprovação por escrito do Ministra.

Sujeita à Lei Aplicável, na Área da Concessão Mineira dentro da Área do Contrato o
concessionário mineiro tem o direito de construir todas as infra-estruturas necessárias para
o Desenvolvimento, Operações Mineiras, Operações de Processamento e recuperação
incluindo mas não limitado a estradas, caminhos de ferro de via estreita, ferrovias, valas,
canais, gasodutos, linhas de energia, instalações de comunicação e barragens e represas
localizados dentro ou fora da Área do Concessão Mineira que tenham sido incluídos no
Plano de Produção Mineira. Contudo, se a construção resultar num perigo irtazoável para a
saúde, segurança ou bem estar dos trabalhadores ou do público, ou represente um impacto
irrazoável para o ambiente, o MIREM terá o direito de exigir alterações que mitiguem ou
eliminem tal perigo ou impacto.

24.4 Conformidade com normas e padrões. Na planificação, construção,
estabelecimento, uso e manutenção de todas as infra-estruturas necessárias para as
Operações Mineiras, o concessionário mineiro deverá cumprir com quaisquer normas e
padrões da Lei Aplicável e com as boas práticas, normas e padrões internacionalmente
aceites.

24.5 Reembolso por danos a infra-estruturas. O concessionário mineiro será

responsável e deverá indemnizar o Governo pelos custos de reparação e restauro de
qualquer infra-estruturas resultantes de danos a propriedade estatal devido ao uso das
infra-estruturas pelo concessionário mineiro. Sempre que o uso pelo concessionário
mineiro de infra-estrutura de propriedade estatal cause degradação ou desgaste excessivos
de tal infra-estrutura, as partes acordam em negociar de boa fé uma taxa de manutenção ou
pagamento razoável ou regime de manutenção pelo concessionário mineiro.

24.6 Manutenção de estradas e infra-estruturas de transporte dentr: Ár
Concessão Mineira. Durante o prazo da Concessão Mineira dentro da Área do Contrato,

o concessionário mineiro deverá manter e ser responsável por todas as estradas e outras
infra-estruturas de transporte localizadas na Área da Concessão Mineira ou quaisquer infra-
estruturas de transporte fora da Área de Concessão Mineira cujo uso é dedicado à
Exploração Mineira pelo concessionário mineiro. Para efeitos de manutenção, o

3

concessionário mineiro poderá encerrar ou limitar o acesso a estradas e outras infra-
estruturas de transporte construídas para seu próprio uso, sem qualquer compensação a
terceiros ou ao Estado.

24.7 O concessionário mineiro terá prioridade de uso. Relativamente as infra-estruturas
de transporte construídas dentro ou fora da Área do Contrato pelo concessionário mineiro
para efeitos das Operações Mineitas, o concessionário mineiro terá prioridade no uso de
tais infra-estruturas na execução de Operações Mineiras. Se as infra-estruturas de
transporte for de carácter público (tal como estradas), o concessionário mineiro deverá
permitir ao público o uso das infra-estruturas de transporte das Operações Mineiras, desde
que tal uso e sua forma não prejudiquem ou interfitam indevidamente as Operações
Mineiras. Se um Terceiro pretender utilizar tais infra-estruturas de transporte e desde que
tal utilização não prejudique as Operações Mineiras, o concessionário mineiro deverá
permitir que tais terceiros utilizem as infra-estruturas de transporte sujeito aos termos e
pagamento de taxas de utilização que sejam razoáveis e equitativas tendo em conta o uso
que tais terceiros façam das infra-estruturas, a natureza das infra-estruturas e, se necessário,
conforme aprovado pelas autoridades competentes de acordo com a Lei Aplicável. O
concessionário mineiro pode restringir ou proibir o acesso público a estradas na Área da
Concessão Mineira dentro da Área do Contrato no caso de perigo pata os utilizadores ou
funcionários do concessionário mineiro ou distúrbio ou obstrução das operações. Se existir
qualquer conflito entre o concessionário mineiro e um terceiro utilizador de tais infra-
estruturas de transporte fora da Área da Concessão Mineira, o concessionário mineiro
deverá notificar a Ministra, que deverá determinar o nível de uso razoável por terceiros, e o
montante das taxas de utilização, a existirem.

24.8 MIREM para assistir com autorizações de infra-estruturas. O MIREM

compromete-se a assistir e cooperar com o concessionário mineiro na obtenção de
quaisquer licenças, aprovações ou autorizações necessárias para o financiamento,
construção, utilização, manutenção e reparação de infra-estruturas necessárias para as
Operações do Contrato e que estejam descritas no Plano de Produção Mineira e a obter de
quaisquer outras autoridades competentes quaisquer aprovações necessárias para a
utilização de infra-estruturas públicas disponíveis em Moçambique, sujeito ao pagamento
de quaisquer taxas que sejam apropriadas ou geralmente aplicáveis e sem prejuízo do
carácter público de tais infra-estruturas.

24.9 Concessionário Mineiro pode conceder a terceiros um uso limitado. O

concessionário mineiro pode permitir anteriores Utentes e membros da comunidade de
acolhimento um acesso limitado para pastagem de animais ou para cultivo da superfície da
terra dentro da Área da Contrato desde que tal pastagem ou cultivo não interfira com as
Operações Mineiras. Se o concessionário mineiro considerar que numa dada altura tais
actividades vão interferir com as Operações Mineiras, o concessionário mineiro deverá
Notificar tais terceiros do local, data e período da interrupção das actividades. Se tal uso
continuar para além da data em que foi determinada a interrupção, o concessionário
mineiro pode solicitar, mediante Notificação, o apoio do Director Nacional de Minas para
parar a utilização da Área da Concessão Mineira pelos terceiros. O Director Nacional de
Minas deverá, no prazo de 30 (trinta) Dias de Calendário a contar de tal Notificação, tomar
as acções necessários para interromper o uso.

34
ARTIGO 25. MEIO AMBIENTE, REABILITAÇÃO E PROTECÇÃO CONTRA ,
PERDAS E DESPERDÍCIOS f

concessionário mineiro deverá realizar a suas actividades e operações 'r no, âmbito deste
Contrato de maneira razoavelmente praticável para: q

(a) Minimizar, gerir e mitigar quaisquer impactos ambientais, incluindo, “mas 'n jo 7
limitado a poluição resultante de tais actividades e operações; e

(b)  Reabilitar e repor, onde e quando seja praticável, a terra afectada, escavada,
explorada, desenvolvida, minada ou coberta com resíduos das Operações Mineiras
na Área do Contrato, a um estado natural ou ao estado de segurança que possa
estar especificado na Lei de Minas e outras Leis Aplicáveis, e de acordo com as
melhores práticas mineiras internacionais.

25.2 Estudo de Impacto Ambiental, Plano de Gestão Ambiental e Programa de
Gestão Ambiental - Procedimentos. O concessionário mineiro deverá preparar e

apresentar os necessários Estudos de Impacto Ambiental, Planos de Gestão Ambiental e
Programas de Gestão Ambiental, em conformidade com este Contrato e os Regulamentos
Mineiros Ambientais. A apresentação, processamento, consideração e aprovação ou
indeferimento de tais estudos, planos e programas apresentados pelo concessionário
mineiro deverá, excepto se de outra forma estabelecido na cláusula 25.9, ser feita de
acordo com os Regulamentos Ambientais Mineiros. O custo financeiro de tais estudos,
planos e programas apresentado pelo concessionário mineiro será por esta suportado.

25.3 Concessionário Mineiro deverá obter autoriz; açõe: s ambientais antes do

Desenvolvimento e Exploração Mineira. O concessionário mineiro não deverá iniciar
nenhum trabalho de Desenvolvimento ou Exploração Mineira em nenhuma Área de
Concessão Mineira dentro da Área do Contrato até que, nos termos dos Regulamentos
Ambientais Mineiros, tenha obtido aprovação de um Programa de Gestão Ambiental e a
licença ambiental tenha sido emitida. São necessários um Programa de Gestão Ambiental e
uma licença ambiental para cada Concessão Mineira dentro da Área do Contrato.

25.4 Estudo de Impacto Ambiental. Um Estudo de Impacto Ambiental preparado pelo
concessionário mineiro deverá ser baseado nos trabalhos de avaliação e determinação da
linha de base ambiental, deverá conformer-se com os requisitos estabelecidos nos

Regulamentos Ambientais Mineiros, e deverá conter o tipo de informações e análise que
reflictam os melhores práticas internacionais mineiras para este tipo de estudos.

25.5 Programa de Gestão Ambiental. O Programa de Gestão Ambiental preparado pelo
concessionário mineiro deverá conformar-se com os Regulamentos Ambientais Mineiros,
deverá conter o tipo de informação e análise que reflictam as melhores práticas mineiras
internacionais para tal plano, e deverá pelo menos incluir o seguinte:

(a) Número da Concessão Mineira;

(b) Descrição do projecto;

(c) Identificação dos prováveis principais impactos ambientais bio-físicos, incluindo
mas não limitado a impactos de poluição;

(d) Identificação dos prováveis maiores impactos sociais, culturais e económicos;

(e) um abordagem dos impactos ambientais residuais e não mitigáveis;

[(3) os objectivos genéricos relativos a cada principal impacto ambiental bio-físico;

35

(g) os objectivos detalhados relativos a cada impacto ambiental bio-físico de forma a
minimizar ou mitigar tal impacto;

(h) os objectivos genéricos relativos a cada principal impacto negativo social, cultural e
económico;
(1d os objectivos detalhados relativos a cada impacto ambiental negativo social, cultural
e económico de forma a minimizar ou mitigar tal impacto; =
0) os meios para alcançar os objectivos ambientais; :
(k) o efeito previsto /esperado de cada actividade de mitigação;
I() cronogramas de implementação;

(m) — orçamento previsto e seu cronograma para atingir os objectivos ambientais;

(n) A categoria ao nível da administração ou dos trabalhadores do concessionário
mineiro responsável pela implementação da mitigação ambiental;

(o) Um esquema continuado de reabilitação da Área da Concessão Mineira;

(p) | O custo estimado dos trabalhos correntes de reabilitação numa base anual;

(q) O esquema para a reabilitação definitiva da Área da Concessão Mineira;

(1) O custo estimado do esquema de reabilitação definitiva;

(s) O custo do esquema de reabilitação definitiva em cada ano dos primeiros dez anos
da Concessão Mineira, assumindo que se a mineração cessasse em tal ano, a
reabilitação definitiva seria realizada nesse ano;

() O tipo de instramento de garantia financeira ou meios que o Concessionário
Mineiro oferece de forma que os custos totais de reabilitação em cada ano, tal como
descrito na alínea (s) acima, estarão disponíveis no caso do Concessionário Mineiro
não ter, por qualquer motivo, o dinheiro necessário para completar o trabalho de
reabilitação (tais como contas fiduciárias em numerário, certificados de depósito,
cartas de crédito irrevogáveis, garantias de execução, seguros, fundos trust em
numerário ou bens, garantias de terceiros em que o fiador tenha bens superiores a
USD 5,000,000.00, (cinco milhões de Dolóres Americano) ou métodos similares
acordados com o ministério responsável pela tutela do ambiente e que não sejam
meras provisões contabilísticas);

(u) A categoria do agente ou trabalhador do concessionário mineiro responsável pela
implementação das actividades de reabilitação;

(v) O programa de fiscalização ambiental, as metodologias a serem utilizadas para

fiscalização de potenciais impactos negativos, a eficácia da mitigação e as fontes de

financiamento para fiscalização;

O Plano de Encerramento da Mina descrito na cláusula 11.4.3 que faz uma

abordagem das questões sócio-econômicas

(x) Detalhes de qualquer agência responsável por agir no caso de incumprimento e
procedimentos a serem activados no caso de fiscalização revelar uma falha na
mitigação e/ou um impacto negativo inaceitável emergente mesmo com total
mitigação.

25.6 Concessionário Mineiro pode apresentar emendas ao programa proposto. Se

for recusada aprovação a um Programa de Gestão Ambiental, o concessionário mineiro
provaç:

poderá apresentar o número de Programas de Gestão Ambiental emendados necessários

para obter tal aprovação.

25.7 Concessionário Mineiro deverá actualizar o Programa de Gestão Ambiental. O

concessionário mineiro deverá apresentar um Programa de Gestão Ambiental actualizado
para aprovação pelo ministério responsável pela tutela do ambiente, de acordo com este
Contrato e os Regulamentos Ambientais Mineiros a cada 5 (cinco) Anos Civis a contar da
data da primeira aprovação de tal plano e programa, o mais tardar até ao dia 1 de Fevereiro
e sempre que pretenda alterar as suas Operações Mineiras que implica a necessidade de
uma alteração substancial do programa.

36 br Rd

"eo
25.8 Aprovação pelo Ministro responsável pela tutela do ambiente. Na apreciação de
um Plano de Gestão Ambiental e de um Programa de Gestão Ambiental," ou (suas
actualizações, a Ministra responsável pela tutela do ambiente deverá tomar em consideração
as recomendações do comité orientador constituído nos termos dos Regulamentos

Ambientais Mineiros, e se o ministro indeferir tal plano ou sua actualização deverá: notificar

o concessionário mineiro e o comité orientador dos motivos do indeferimento. Rr?

25.9 Concessionário Mineiro pode solicitar apreciação por um Perito Independente.

Se o Programa de Gestão Ambiental proposto pelo concessionário mineiro, ou sua
actualização, for indeferido duas vezes pelo ministério responsável pela tutela do ambiente,
e tal plano tenha recebido uma recomendação de aprovação pelo comité orientador
constituído de acordo com os Regulamentos Ambientais Mineitos, o concessionário
mineiro pode submeter a matéria a apreciação por um Perito Independente. Se tal Perito
Independente considerar que o programa do concessionário mineito, ou sua actualização,
cumpre com os requisitos dos Regulamentos Ambientais Mineiros e reflecte as melhores
práticas internacionais para projectos de natureza e circunstâncias similares, tal programa
ou sua actualização considera-se aprovado e a licença ambiental deverá ser imediatamente
emitido.

25.14 igação di resentaçã relatórios para cada Programa de Gestã
Ambiental. O concessionário mineiro deverá em cada Ano Civil após o primeiro ano em
que existe Produção Comercial, até ao dia 1 de Fevereiro, para cada um dos seus
Programas de Gestão Ambiental na Área do Contrato, apresentar em duplicado ao
ministério responsável pela tutela do ambiente um relatório de gestão ambiental em
conformidade com os Regulamentos Ambientais Mineiros a cobrir cada um dos itens
listados na cláusula 25.5, indicando a sua situação actual. Tal relatório deverá ser detalhado
o suficiente que permita ao ministério determinar se o programa está a ser implementado
com sucesso.

25.11 Concessionário Mineiro deverá implementar e cumprir o Programa de Gestão

Ambiental. Não obstante o disposto na cláusula 25.1, o concessionário mineiro deverá
cumprir com e implementar os Programas de Gestão Ambiental aprovados pelo Governo
para a Área de Concessão Mineira do concessionário mineiro dentro da Área do Contrato.

25.12 Recuperação optimizada de Produtos Mineiros Comerciais. O concessionário

mineiro compromete-se a que qualquer mineração, processamento ou tratamento de
Minério pelo concessionário mineiro serão conduzidos de acordo com as práticas
internacionais geralmente aceites como costumes, e de acordo com tais práticas o
concessionário mineiro compromete-se a envidar todos os esforços razoáveis para
optimizar a recuperação de Minério de reservas provadas e recuperação metalúrgica de
Produtos Minerais Comerciais do Minério desde que tal seja económica e tecnicamente
viável. O concessionário mineiro poderá utilizar novos métodos e tratamentos quando tais
métodos e tratamentos melhorem a recuperação dos Produtos Minerais Comerciais.

ARTIGO 26. CONFIDENCIALIDADE

26.1 Contrato não confidencial. O presente Contrato não é confidencial e deverá estar
disponível uma cópia na sede do MIREM para consulta pelo público em geral durante as
horas normais de expediente.

26.2 Alguns relatórios, planos e informação são confidenciais. Todos os relatórios,

planos e informação obtida, preparada ou apresentada pela ou para o concessionário

37

mineiro nos termos deste Contrato ou de um título mineiro que compreenda párté ou a -
totalidade da Área do Contrato será tratada como informação confidencial“excepto ses:
especificado que não é confidencial por este Contrato, pela Lei de Minas ou pela Lei
Aplicável. Qualquer informação confidencial fornecida pelo concessionário mineiro nos
termos deste Contrato ou da Lei Aplicável deverá ser tratada como tal pelo MIREM e pelo
Governo. As partes podem por Contrato mútuo por escrito decidir que qualquer outra”

informação não é confidencial. Ambas as partes reconhecem e concordam que'a divulgação De

de informações confidenciais para terceiros irá afectar adversamente as partes-ou O seu .
bem-estar econômico.

26.3 Questões não confidenciais. Sujeito ao disposto na cláusula 26.2, as partes acordam
que as seguintes matérias não deverão ser classificadas como confidenciais:

(a) Quantidades anuais de minerais produzidos de qualquer Concessão Mineira
dentro da Área do Contrato;

(b) Emprego, incluindo os programas de formação do concessionário mineiro;

(c) Imposto sobre a produção anual e quaisquer outros montantes de pagamentos de

impostos de qualquer Concessão Mineira na Área do Contrato, mas os termos
particulares de cálculo do montante de tais pagamentos é confidencial;

(d) Informação relacionada com o número e frequência de acidentes relacionados
com qualquer Operação Mineira na Área do Contrato;

(e) Pagamento de qualquer montante ou prestação de qualquer serviço no âmbito de
um Contrato de Desenvolvimento Local;

(£ Informação relacionada com áreas abandonadas;

(g) Estudos de Impacto Ambiental, Planos de Gestão Ambiental, Programas de
Gestão Ambiental, relatórios anuais de gestão ambiental;

(h) Informação em posse do Governo antes da recepção do concessionário mineiro
que tenha sido legitimamente divulgada por qualquer pessoa sem qualquer
obrigação de confidencialidade para com o concessionário mineiro.

26.4 Prazo de confidencialidade. O período de confidencialidade de quaisquer relatórios,
planos, dados minerais ou informação confidencial obtida, preparada ou apresentada pelo
concessionário mineiro nos termos deste Contrato ou de um título mineiro que integre
parte ou a totalidade da Área do Contrato deverá estar de acordo com este Contrato e a Lei
de Minas, e se nenhum período estiver especificado, o período de confidencialidade
terminará no prazo de 5 (cinco) anos a contar da data da sua apresentação.

26.. nt ne ári msentimento escrito para divulgar inform:
confidencial. A divulgação de relatórios, planos, dados minerais e informação confidencial
apenas deverá ser feita por uma das partes com o consentimento prévio por escrito da
outra parte (o qual não deverá ser negado irrazoavelmente), contudo, adicionalmente às
excepções previstas na Lei de Minas, será permitida a seguinte divulgação:

(a) a um funcionário de uma parte, a Associadas ou Subcontratados para efeitos de
execução das Operações Mineiras;
(b) pelo concessionário mineiro a qualquer sócio relativamente a qualquer divulgação

legalmente necessário decorrente da relação do sócio com o concessionário
mineiro na qualidade de sócio;

(e) pelo concessionário mineiro a qualquer potencial novo investidor nas Operações
Mineiras;
(d) a qualquer banco, bolsa de valores ou outra instituição financeira reconhecida para

efeitos de obtenção de empréstimos ou outras facilidades financeiras para as
Operações do Contrato ou a qualquer cessionário de totalidade ou parte de

38

>-<

qualquer empréstimo ou facilidade financeira prestadas para as Operações do
Contrato por qualquer banco ou outra instituição financeira reconhecida; (1
(e) por qualquer das partes a qualquer contabilista, auditor, advogado, ou outro
consultor financeiro ou jurídico contratado pela Parte em relação com as
Operações do Contrato; E /
(8 pelo concessionário mineiro e suas Associadas incluindo qualquer sócio -do :
concessionário mineiro ou Associada conforme necessário de acordo com as
regras de qualquer bolsa de valores reconhecida de que o concessionário mineiro,
suas Associadas ou sócios sejam membros;
(g pelo MIREM a qualquer agência do Governo ou qualquer Pessoa que seja
consultor do MIREM ou do Governo;
(bh) pelo concessionário mineiro ou suas Associadas a qualquer agência do Governo
do local do seu domicílio ou registo para conduzir negócios conforme seja
necessário pelas leis em vigor em tal país;

(1) se e quando necessário em conexão com qualquer processo judicial, de conciliação
ou de arbitragem; ou

(5) se a informação entrar no domínio público sem que tal seja resultado de uma
quebra da confidencialidade.

26.6 Receptor deverá manter informaçã nfidencial como tal. Qualquer informação
confidencial divulgada nos termos da cláusula 26.5 deverá ser divulgada em termos que
assegurem que tal informação é tratada e mantida como confidencial pelo seu receptor. As
partes tomarão as medidas apropriadas para assegurar que os seus respectivos agentes e
funcionários e os agentes e funcionários das suas Associadas e sócios e os seus consultores
técnicos e profissionais não divulguem informação que é confidencial de acordo com os
termos desta cláusula e não fazem uso incorrecto de tal informação para benefício próprio,
dos seus empregados ou de qualquer terceiro.

26.7 Tratamento de tecnologia patenteada ou informação. Toda a tecnologia

patenteada ou informação sujeita a licença e pagamento de royalties ou outras taxas e que é
utilizada nas Operações do Contrato não deverá ser divulgada a qualquer terceiro excepto
na medida em que tal esteja previsto nos respectivos contratos de licença.

ARTIGO 27. FORÇA MAIOR

271 Significado de Força Maior. "Força Maior" significa qualquer evento fora do
controlo da parte que se queixa de estar a ser afectada por tal evento, que não foi por si
provocado e não é causado por nenhum incumprimento e, sem limitar esta generalidade,
incluí, sem limitar, o seguinte,

(a) Guerra (declarada ou não), revoluções, desordem pública, rebelião, insurreições,
motins, distúrbios civis, bloqueamentos, sabotagem, embargos, e greves, lockouts e
quaisquer outros conflitos laborais;

(b) quaisquer conflitos com Pessoas que reclimem estar a ser significativamente
afectadas pelas Operações Mineiras, tais como, sem limitar, outros titulares de
Títulos Mineiros ou pedidos de Títulos Mineiros (excluindo a Área do Contrato),
membros da comunidade local, unidades governamentais a nível central, provincial
e local, Utentes ou ocupantes de terra e outras comunidades;

(c) epidemias, terramotos, tempestades, inundações, erupções vulcânicas, maremotos
ou outras condições climatéricas adversas ou severas, explosões, incêndios, falha ou

atraso de transporte, por factos não imputáveis ao concessionário mineiro;

39

(d) acções ou omissões adversas pelo Governo, incluindo, sem limitar, qualquer falta.
para confirmar ou indeferir qualquer aprovação, permissão, licença “ou
consentimento necessário para o qual o concessionário mineiro tenha devidamente
apresentado todos os requisitos aplicáveis; /

(e) expropriações, requisições governamentais ou nacionalizações;

Sendo que o Governo não terá direito a invocar Força Maior tendo como fundamento
qualquer dos eventos descritos nas alíneas (b), (d) ou (e) supra.

27.2 Efeitos da Força Maior sobre as Obrigações. O não cumprimento ou atraso na

execução por uma parte de qualquer obrigação nos termos deste Contrato, ou, sujeito à Lei
de Minas, qualquer obrigação decorrente da Concessão Mineira dentro da Área do
Contrato, não deverá ser considerado como incumprimento do presente Contrato ou tal
licença e deverá ser desculpado se e na medida em que tal incumprimento ou atraso é
causado por Força Maior ou a execução por essa parte das suas obrigações no âmbito do
presente Contrato é material e adversamente afectada por tal evento ou os efeitos de tal

Força Maior.

27.3 Prorrogação do Prazo do Contrato. Todos os períodos de interrupção devida à

ocorrência ou impacto de casos de Força Maior deverão ser adicionados ao prazo total de
duração do contrato para seu cálculo e para execução das obrigações no âmbito do
presente Contrato .

27.4 Notificação de Força Maior. À parte que reclame a suspensão das suas obrigações
no âmbito do presente Contrato devido a um caso de Força Maior deverá:

(a) prontamente Notificar a outra parte da ocorrência, se possível no prazo de 48
(quarenta e oito) horas (mas em nenhuma circunstância não mais do que 7 (sete)
Dias de Calendário a contar da ocorrência) pela método mais expedito disponível,
seguido de confirmação por escrito;

(b) tomar todas as acções razoáveis e legítimas para remover a causa da Força Maior; e

(c) Após remoção ou término da ocorrência de Força Maior, prontamente Notificar a
outra parte e tomar todas as medidas necessárias para reassumir as suas obrigações
no âmbito do presente Contrato o mais rapidamente possível após a remoção ou
termo do evento de força maior.

27.5 Partes devem reunir-se para rever situação. Quando um caso de Força Maior ou o
seu efeito se prolongue por mais de 15 (quinze) Dias de Calendário consecutivos, as partes
devem reunir-se o mais rapidamente possível para rever a situação e acordar nas medidas a
serem tomadas para a remoção da causa do caso de Força Maior e reassumir a execução
das suas obrigações de acordo com o previsto no presente Contrato.

27.6 Nenhuma obrigação para resolver conflitos com terceiros. Nenhuma parte será
obrigada a resolver qualquer conflito com terceiros, excepto em circunstâncias que
considere aceitáveis ou devido a decisão final de qualquer agência arbitral, judicial ou
regulatório que tenham jurisdição para resolver o conflito.

ARTIGO 28. CESSÃO DA POSIÇÃO CONTRATUAL

28.1 Consórcio e Concessionário Mineiro tem direito de ceder a sua posição
contratual. Sujeito ao disposto neste artigo e na Lei de Minas, o concessionário mineiro e

40

o Consórcio tem direito de ceder os seus interesses, direitos e obrigações no,  Asíbio do
presente Contrato .

28.2 Aprovação ão não deverá ser irr: Imente indeferida. Qualquer cessão
pelo concessionário mineiro da totalidade ou parte dos seus interesses, direitos e obrigações
no âmbito deste Contrato estará sujeita a consentimento prévio por escrito pelo Ministro o
qual não deverá ser indeferido irrazoavelmente.

28.3 Condições de c riment igatório antes da cessão. As seguintes condições
devem estar satisfeita antes que a Ministra possa aprovar qualquer pedido pelo
concessionário mineiro para ceder a totalidade ou parte dos seus interesses, direitos e
obrigações:

(a) O cessionário compromete-se a vincular-se aos termos e condições do presente
Contrato e o instrumento de cessão estabelece legitimamente tal compromisso;

(b) O cessionário demonstrou acesso os requisitos financeiros e recursos técnicos e
experiência para executar as Operações do Contrato;

(e) Uma cópia do instrumento de cessão e quaisquer contratos de operação ou outros
for apresentado ao MIREM; e

(d) O instrumento de cessão ter sido devidamente outorgado, estabelecendo, entre
outros, que o cessionário assume todas as obrigações pertinentes do concessionário
mineiro, sendo que o indeferimento do pedido de cessão deverá resultar em
revogação automática de tal instrumento.

4 Cessão nã ra será nula e de nenhum efeito. Qualquer cessão que não
cumpra com o disposto neste ARTIGO 28 será nula e de nenhum efeito.

28.5 Prazo para decisão de aprovação. A Ministra deverá apreciar qualquer pedido do

concessionário mineiro para aprovação de qualquer cessão proposta dentro de um prazo de
30 (trinta) Dias de Calendário a contar da data de recepção do pedido escrito do
concessionário mineiro juntamente com a documentação relativa aos requisitos
estabelecidos na cláusula 28.3.

28.6 Recus: aprovação pode ser submeti rbi m para determinação. Se a
Ministra indeferir o pedido nos termos da cláusula 28.2, o concessionário mineiro pode
submeter a matéria em conflito para resolução nos termos do Artigo 31.3.

28.7 Cessão de interesses de controlo em acções do concessionário mineiro.
Qualquer alienação direta de mais de 50% (cinquenta por cento) da propriedade legal ou
beneficiária ou direitos de voto do Concessionário Mineiro, por meio de venda, o voto de
confiança, ou de outra forma de modo a transferir o controle efectivo do Concessionário
Mineiro será considerada uma mudança de controle do Concessionário Mineiro. No caso
de tal mudança de controle do Concessionário Mineiro, será necessário um consentimento,
prévio, por escrito, da Ministra. Qualquer oneração directa de 50% (cinquenta por cento),
ou menos, da propriedade legal ou beneficiária de direitos de voto do Concessionário
Mineiro, é necessário ter o consentimento da Ministra. Será necessária a aprovação da
Ministra para qualquer alienação ou mudança direta ou indireta na propriedade legal ou
beneficiária de quaisquer valores mobiliários de qualquer associada ou empresa-mãe do
Concessionário Mineiro, como o resultado da venda, cessão, fusão, aquisição,

41

x - a : LE
reestruturação, fusão ou de outra forma, seja entre as associadas do Concessionário
Mineiro ou envolvendo partes não Associada. Pa

28.8 Subcontratação não carece de aprovação. O disposto nas cláusulas anteriores não

deverá impedir o concessionário mineiro de subcontratar a totalidade ou parte das
Operações do Contrato a um Operador ou outro subcontratado. A subcontratação da

totalidade ou parte das Operações do Contrato a um Operador ou outro Subeontratado, E

não carece de aprovação prévia pela Ministra. arcos

28.9 Cessão de título mineiro. O concessionário mineiro pode solicitar a cessão de
qualquer Concessão Mineira que compreenda a totalidade ou parte da Área do Contrato
mediante pedido ao MIREM de acordo com a Lei de Minas.

28.10 O direito da Sociedade de alienar os seus activos. A Sociedade tem o direito de
dispor os seus activos bens móveis e imóveis.

ARTIGO 29. INDEMINIZAÇÃO
291 Sujeito ao artigo 30 do presente Contrato. Se uma parte não cumprir as suas

obrigações nos termos deste Contrato, ou qualquer representação ou garantia de que uma
parte prova ter sido falsa ou incorreta, e tal falha em cumprir as suas obrigações ou
falsidade e incorreção na tal representação ou garantia causou danos, perdas, ou outras
responsabilidades para a outra parte, a parte inadimplente deverá indeminizar a outra parte
e salvá-lo totalmente inofensivo contra, e irá reembolsar de tais danos, perdas e passivos
em conformidade.

29.2 Para maior segurança. O governo reembolsará os bônus de assinatura para o

Consórcio imediatamente nos casos em que:

(a) O Governo não emitir a concessão de lavra que abrange toda a área do Contrato
com a Sociedade, dentro de um mês após a sua constituição; ou

(b) As declarações e garantias do Governo em relação ao processo de licitação
especificado por alinea (c) do artigo 4.3 se revelar falsa ou incorrecta; e

(o) A falsidade das declarações e garantias do Governo, de acordo com alinea (c) do
artigo 4.3, resultar na perda do Consórcio ou da Sociedade em valor superior a
USD 5.000.000,00 (cinco milhões de dólares), em comformidade com a decisão de
um perito independante ou Tribunal de Arbitagem Internacional

ARTIGO 30. TÉRMINO
30.1 Quando o Contrato deve terminar. Sujeito a este Artigo 30, o presente Contrato

deverá terminar findo o prazo de validade e com o abandono ou renúncia pelo
concessionário mineiro da totalidade da Área do Contrato ou caducidade, renúncia ou
revogação da Concessões Mineiras de acordo com as disposições da Lei de Minas, dentro
da Área do Contrato.

30.2 Revogação da Concessão Mineira. Adicionalmente a quaisquer fundamentos de

revogação da Concessão Mineira estabelecidos na Lei de Minas, o Ministro pode, de acordo
com os procedimentos de revogação estabelecidos na Lei de Minas, revogar da Concessão
Mineira detida pelo concessionário mineiro que cubra a totalidade ou parte da Área do
Contrato por qualquer dos fundamentos estabelecidos na cláusula 30.6.

30.3 Término do Contrato em caso de incumprimento. Caso uma das partes viole
qualquer disposição material do presente Contrato (Parte em Falta) ou se qualquer motivo
estabelecido no artigo 30.6 ocorrer e a Parte em Falta não conseguir remediar o

“2

incumprimento no período acordado por ambas as partes, a outra Parte póde, mediante
notificação à Parte em Falta, e em conformidade com o presente artigo 30, denunciar o
presente Contrato.

30.4 Oportunidade para sanar incumprimento. “Em Situação de incâmprimento”
significa: :

(a) cada parte violou qualquer disposição material do presente Contrato;

(b) a parte lesada deve avisar a parte em falta para remediar o incumprimento; e

(e) a parte em falta no prazo razoável fixado pela Sociedade e o Governo a tomar todas
as medidas necessárias para corrigir o defeito, ou, quando a parte em falta não é
capaz de corrigir, não pagou a indemnização que pode ter sido acordado entre as
Partes.

30.5 Sanação pode incluir pagamento de multas e penalidades. A sanação de um

incumprimento poderá incluir o pagamento de qualquer multa ou outra penalidade que
possa ser devida nos termos da Lei Aplicável. Não obstante o acima exposto, deve a parte
inadimplente remediar a falha ou o prejuizo dentro do prazo razoável. A parte
inadimplente será dispensado de tais sanções previstas pela Legislação Aplicável.

30.6 Fundamentos de resolução. O presente contrato pode ser resolvido, ou Concessão

Mineira detida pelo concessionário mineiro na Área do Contrato ser revogada se:

(a) for emitida qualquer ordem ou decisão judicial por tribunal de jurisdição
competente para dissolver o concessionário mineiro, excepto se a dissolução for
para efeitos de fusão ou reconstrução e o MIREM tiver sido notificado de tal fusão
ou reconstrução; ou

(b) tiver sido apresentada uma declaração de falência ou outra reestruturarão contra o
concessionário mineiro ou tiver sido celebrado qualquer contrato ou concordata
dos seus credores; ou

(c) o concessionário mineiro, no caso de ser uma pessoa colectiva, se tiver
transformado ou dissolvido, excepto se o Ministro tiver aprovado a transformação
ou, no caso de dissolução, seja para efeitos de fusão ou reconstrução e o
consentimento prévio do Ministro tenha sido obtido; ou

(d) | o concessionário mineiro não cumpre a sentença final emitida como resultado de
um processo arbitral ou outra determinação por um Perito Independente, nos
termos da cláusula 31;

(e) o concessionário mineiro não tenha atingido as despesas de Desenvolvimento
mínimo estabelecido na cláusula 9.4;
(B O concessionário mineiro não tenha cumprido a obrigação de manter produção em

todas a sua Concessão Mineira na Área do Contrato, durante 5 (cinco) anos
consecutivos como estabelecido na cláusula 10.4.3.

30.7 Prazo limite para submeter resolução a resolução de conflitos. No caso do

concessionário mineiro não concordar com -

(a) Qualquer fundamento sobre Incumprimento ou qualquer Notificação de resolução
do presente Contrato, ou

43

(b) Qualquer fundamento para revogação ou qualquer Notificação de s6vógaç
Concessão Mineira detida pelo concessionário mineiro que cobra” ã (totalidade ou
parte da Área do Contrato,

Qualquer submissão da matéria pelo concessionário mineiro nos termos da cláusula 31 a
arbitragem ou para determinação por Perito Independente será feita' no. prazo de 60
(sessenta) Dias de Calendário após recepção da respectiva Notificação.

30.8 Obrigações após resolução. Após resolução do presente Contrato, o concessionário

mineiro não terá quaisquer direitos ou obrigações relativamente à Área do Contrato
excepto (a) entrar na Área do Contrato para proceder à remoção, destruição ou outra
disposição de quaisquer bens de acordo com a Lei de Minas e o presente Contrato, e (b)
relativamente a qualquer responsabilidade que tenha tido origem antes da resolução ou
quaisquer outras obrigações continuadas, quer em respeito ao Estado, a qualquer terceiro
ou de outra forma decorrente dos termos do presente Contrato.

3 Efeitos da resolução contratual da ncessão Mineira. À resolução deste
Contrato não deverá afectar os direitos e obrigações do concessionário mineiro decorrentes
da Concessão Mineira detidas pelo concessionário mineiro na Área do Contrato.

30.10 Contrato e Títulos Mineiros mantêm-se em vigor durante período de
arbitragem. Qualquer conflito sobre a existência de motivos para revogação da Concessão
Mineira dentro da Área do Contrato podem ser submetidas a arbitragem vinculativa por
qualquer das partes, nos termos da cláusula 31. No caso de tal conflito, o presente Contrato
e a Concessão Mineira mantêm-se em vigor até decisão final sobre o conflito por meio de
arbitragem ou Contrato mútuo.

30.11 Renúncia. A qualquer momento durante o prazo do presente Contrato, após ter
efectuado as “Diligências Razoáveis”, tal como abaixo definido, nas suas Operações de
Desenvolvimento, Operações Mineiras e Operações de Processamento no âmbito do
presente Contrato, se na opinião do concessionário mineiro a continuação das Operações
de Desenvolvimento, Operações Mineiras ou Operações de Processamento já não são
desejáveis, o concessionário mineiro pode, mediante Notificação ao Governo, solicitar a
sua saída.

Para efeitos da cláusula 30.11, Diligências Razoáveis significa que o concessionário mineiro:

(a) Para qualquer renúncia que ocorra antes da revogação ou caducidade da sua
Concessão Mineira dentro da Área do Contrato, se existirem, tiver cumprido com
as suas obrigações nos termos da Lei Aplicável para reabilitar e repor a Área da
Concessão Mineira dentro da Área do Contrato e apresentado todos os relatórios
necessários nos termos da Lei de Minas para as referidas licenças;

(b) Pagou todos os impostos, taxas e outras obrigações financeiras devidas ao Estado
pela Concessão Mineira detida ou anteriormente detida pelo concessionário mineiro
na Área do Contrato;

(o) Cumpriu todas as obrigações a serem preenchidas por si no âmbito de um contrato
de Desenvolvimento Local que explicitamente devem ser preenchidas nos termos
de tal acordo antes que o presente Contrato possa ser resolvido; e

(d) Tenha satisfeito todas as suas outras obrigações financeiras, ambientais e legais
decorrentes do presente Contrato.

44
Após verificação pelo MIREM de que estes requisitos se encontram satisfeitos, a qual
deverá estar concluída no prazo de 60 (sessenta) Dias de Calendário após irecepção da
Notificação, a renúncia do concessionário mineito deve ser aprovada pela Ministra. Este .
contrato considera-se então resolvido e o concessionário mineiro isenta das eualplisigações -
aqui constantes. "

ARTIGO 31. RESOLUÇÃO DE CONFLITOS
31.1 Negociações amigáveis. Se existir qualquer diferença de opinião, disputa ou conflito

entre as partes em relação ao presente Contrato, incluindo, mas sem limitar, a sua validade,
interpretação, cumprimento, incumprimento ou resolução, ou fora de ou em relação a
Concessão Mineira emitida à Concessionário Mineiro na Área do Contrato, as partes
deverão, em primeira instância, tentar resolver a questão numa base amigável e através de
negociações amigáveis. Qualquer das Partes poderá iniciar tais negociações informais
através do envio de uma notificação por escrito da disputa por correio registado para a
outra Parte, e no prazo de 15 (quinze) dias após o envio da notificação, representantes
adequados das Partes deverão se reunir e tentar chegar a essa resolução por negociações de
boa fé. Se as partes não resolverem a matéria por meio de negociações amigáveis no prazo
de 15 (quinze) Dias de Calendário a contar da data na Notificação nos termos desta
cláusula 31, qualquer parte poderá notificar a outra parte da sua intenção de buscar
negociações formais ou conciliação.

312 Negociações formais ou conciliação. Se quaisquer negociações informais não
tiverem sucesso, as partes deverão levar a matéria par uma reunião, em Maputo, entre um
representante do concessionário mineiro, e um representante do Governo, ou ambas as
pattes podem acordar a nomeação conjunta de um especialista neutro (Conciliador) para
tais matérias em discussão para emitir uma recomendação não vinculativa. Se as partes não
resolverem a matéria por meio de negociação ou conciliação no prazo de 45 (quarenta e
cinco) Dias de Calendário a contar da data na Notificação, qualquer das partes poderá
notificar por escrito a outra parte de que pretende, conforme estabelecido no presente
Contrato o significado de resolução de conflitos, obter uma decisão vinculativa de um
Perito Independente, e se o Perito Independente não for indicado ou a decisão do Perito
Independente for contestada, a disputa deve ser remetida a uma decisão vinculativa
Tribunal de Arbitragem.

313 Decisão por Perito Independente. Sempre que nos termos do presente Contrato,
ou da Concessão Mineira na Área do Contrato, ou conforme previsto na Lei de Minas e
seus regulamentos, uma questão em conflito seja referida para apreciação por um Perito
Independente, as partes deverão primeiro procurar resolver as suas diferenças de forma
amigável, conforme previsto nas cláusulas 31.1 e 31.2. Se falharem os seus esforços para
resolver a questão no prazo de 45 (quarenta e cinco) Dias de Calendário a contar da data de
entrega da Notificação a solicitar negociações formais ou conciliação, deverá ser nomeado
um Perito Independente por Contrato entre as partes. No caso das partes não nomearem
tal Perito Independente no prazo de 15 (quinze) Dias de Calendário após recepção de
Notificação pela parte que propõe a nomeação do Perito Independente, a matéria deverá
ser submetida a arbitragem vinculativa e final, mediante pedido de qualquer das partes, nos
termos da cláusula 31.

31.4 Submissão de questão a Perito Independente. As matérias em conflito deverão ser

submetidas a um Perito Independente para decisão de acordo com as Regras de
Especialistas Técnicos da Câmara de Comércio Internacional.

am
Ea
31.5 Decisão é final e vinculativa. A decisão do Perito Independente sefá final e
vinculativa para as partes. No caso em que uma das Partes contesta a determifiação de tal
perito independente, a parte litigante poderá submeter tal litígio à arbitragem em
conformidade com o artigo 31.8 no prazo de 60 (sessenta) dias de calendário à contar da
recepção da determinação. A

31.6 Local da resolução de conflitos. Qualquer audiência ou conferência feita pelo: erito
Independente deverá ser realizada em Maputo e conduzida em língua portugué:
concessionário mineiro pode, mediante pedido, solicitar que tais audiências ou conferências
sejam realizadas em outro local, mas neste caso o concessionário mineiro suportará os
custos adicionais das partes.

31.7 Responsibilidade pelos custos. O custo incorrido em relação ao envolvimento do

perito independente, serão suportadas pela parte vencida.

31.8 Arbitragem. Sujeito a 31.3, as partes aceitam submeter os litígios referidos no artigo
31.1 e 31.2, que não pode ser resolvido por meio de negociação ou conciliação para o
Centro Internacional para Arbitragem de Disputas sobre Investimentos ("ICSID") em
Washington DC para ser resolvido por arbitragem, nos termos do presente artigo e do
Regimento da Instituição de Conciliação e Arbitragem emitida pelo ICSID (as "Regras").
Se a arbitragem ICSID é indisponível por qualquer motivo (incluindo a falta de
competência, nos termos da Convenção), a arbitragem será conduzida de acordo com a
Comissão das Nações Unidas para o Direito do Comércio Internacional ("UNCITRAL"
Regulamento de Arbitragem.

31.9 Pedido de arbitragem.

31.9.1 Notificação inicial. Qualquer uma das partes do presente Contrato pode iniciar um
processo de arbitragem vinculativo, mediante pedido pela parte demandante a Notificar a
outra parte do seu pedido de arbitragem; em tal Notificação deve ser incluído: a) os nomes
e domicílios das partes; b) referência ao presente Contrato; c) referência ao título mineiro
sujeitos ao presente Contrato; d) referência às disposições sobre resolução de conflitos; e) a
natureza do conflito e, se conhecido, o montante de qualquer pedido de indemnização por
danos ou compensação; f) os factos em que a reclamação se fundamenta; e g) a assistência
ou remédio procurados

31.9.2 Resposta à Notificação inicial. A outra parte, ie. o demandado, deve responder
no prazo de 45 (quarenta e cinco) Dias de Calendário com a confirmação ou recusa da
totalidade ou parte das reclamações feitas pela parte demandante e uma pequena declaração
da natureza e circunstâncias de quaisquer pedidos reconvencionais em prospectiva. A falta
de resposta dentro do prazo estabelecido não deverá atrasar a arbitragem, e em tais
circunstâncias presume-se que a reclamação não foi aceite.

31,10 Árbitros.
31.10.1 Método de selecção. Excepto se as partes acordarem num único árbitro (ou no

método de nomeação deste), a parte demandante da arbitragem deverá nomear um árbitro,
que não pode ser trabalhador ou proprietário, directa ou indirectamente, da parte
demandante. O nome, domicílio, número de telefone, número de fax e endereço
electrónico do árbitro seleccionado deverá ser incluído no pedido de arbitragem descrito na
cláusula 31 supra. A parte contra quem o pedido de arbitragem foi feito, i.e. a parte
demandada, pode também nomear um árbitro, dentro do prazo de resposta estabelecido na
cláusula 31 supra, o qual não pode ser trabalhador ou proprietário, directa ou

46

O

4

6)

indirectamente, da parte demandada; o nome, domicílio, número de telefone, número de
fax e endereço electrónico de tal árbitro deverá ser incluído na resposta, que / deverá ser
entregue não apenas à parte demandante da arbitragem como também | !ao” árbitro
seleccionado pela parte demandante. Tais árbitros escolhidos pelas partes deverão actuar de
forma neutra e após a aceitação da respectiva nomeação não deverão ter ne tuna outra
comunicação ex parte com a parte que os nomeou. Os dois árbitros assim nomeados
deverão, no prazo de 20 (vinte) dias de calendário, a contar da selecção do último «destes

dois árbitros, escolher um terceiro árbitro que seja neutral (que deverá ser o árbitto —

presidente e administrativo para o processo de arbitragem aqui descrito), cujo nome,
domicílio, número de telefone, número de fax e endereço electrónico deverão ser
notificados as ambas as partes. Este terceiro árbitro não deverá, excepto se as partes
acordarem no contrário, ser nacional de qualquer país de qualquer das partes. No caso da
parte demandada não seleccionar um árbitro no prazo especificado, o árbitro seleccionado
pela parte demandante deverá ser designado como único árbitro. No caso dos dois árbitros,
seleccionados como acima descrito, não chegarem a acordo quanto ao terceiro árbitro
dentro do prazo de 20 (vinte) Dias de Calendário após a selecção do árbitro pela parte
demandada, o terceiro árbitro (i.e. “neutral” será seleccionado mediante pedido feito a
ICSID ou UNCITRAL. O terceiro ou único árbitro deverá ter conhecimentos sobre a
indústria mineira. Os árbitros deverão Notificar as partes (e outros árbitros) de quaisquer
circunstâncias que possam presumivelmente afectar a sua imparcialidade na arbitragem,
incluindo, mas sem limitar, interesses financeiros ou pessoais na decisão da arbitragem, e
relações passadas ou actuais com qualquer uma das partes em arbitragem ou suas
associadas. Se tais circunstâncias existirem, existe o direito de oposição a tal árbitro tal
como aqui estabelecido.

31.10.2 Exoneração. Não será autorizada a exoneração de nenhum árbitro excepto se este
não participar no processo de decisão, ou quando o árbitro: a) demonstrar indícios de
corrupção ou fraude; b) demonstrar uma parcialidade evidente; c) for culpado de má
conduta numa tentativa de adiar a audiência; d) recusar a sua participação na audiência sem
fundamento suficiente; e) sofrer de alguma doença continuada; f) estiver por qualquer
motivo incapacitado de participar nos procedimentos arbitrais. Tal exoneração será feita
por consentimento unânime dos restantes árbitros da causa, se existir mais do que um
árbitro, e se existir apenas um árbitro mediante pedido à autoridade nomeadora.

31.10.3 Contestação. Qualquer contestação aos direitos ou qualificações de um árbitro
apenas será considerada de acordo com as bases especificadas pelas Regras da entidade
designada nos termos da cláusula 31.9 supra (ou se a entidade que tem tais regras não
estiver ainda designada, nos termos das Regras de Arbitragem da UNCITRAL). Qualquer
contestação será sujeita a decisão vinculativa pela entidade ou pessoa nomeada como a
autoridade nomeadora nos termos da cláusula 31.11 supra; desde que, contudo, não
existirão fundamentos para contestação se o(s) árbitro(s) tiver(em) envidado esforços
razoáveis para agir como Conciliadores entre as partes, muito embora nenhuma informação
divulgada confidencialmente por uma das partes não possa ser divulgada à outra parte. Sem
prejuízo do anteriormente disposto, a incapacidade do(s) árbitro(s) em emitirem uma
decisão dentro do período estabelecido após encerramento da arbitragem será fundamento
suficiente para tal contestação e não pagamento das taxas do(s) árbitro(s).

31.10.4 Substituição. A substituição de qualquer árbitro que seja exonerado ou apresente a
sua exoneração, voluntária ou involuntariamente, do processo durante o decurso da
arbitragem, será feita da mesma forma utilizada para a selecção ou nomeação do árbitro ora
exonerado. Se algum árbitro for exonerado ou substituído devido a morte, resignação ou
exoneração durante o curso do processo arbitral, se os restantes árbitros não acordarem na
aceitação ou tejeição dos procedimentos já ocorridos na arbitragem, antes da nomeação de

47

4
31.10.5 Regras Aplicáveis. Excepto se de outra forma acordado por maior dos árbitros

(ou no caso de um único árbitro, por sua decisão), o processo arbitral será! cônduzido de
acordo com as tegras de arbitragem comercial promulgadas pelo ICSID ou UNCITRAL

em vigor à data de início do processo arbitral.

31.10.6 Jurisdição e competências. O árbitro deverá determinar (ou, se for mais do que

um árbitro, a maioria deverá determinar por meio de voto) se tem ou não jurisdição sobre a
arbitragem, a matéria em discussão e as partes; na ausência de tal determinação específica,
tal jurisdição será presumida para todos os efeitos.

31.10.7 Provas, privacidade e confidencialidade. As Regras Suplementares que Regulam

a Recepção de Provas actualizadas pela International Bar Association em 1999 aplicam-se a
esta arbitragem, e as regras sobre provas aplicáveis a qualquer arbitragem conduzida nos
termos do presente Contrato serão sujeitas a decisão discricionária da maioria dos árbitros,
que deverão resolver quaisquer conflitos entre esta disposição e quaisquer procedimentos
especificados ou outras regras adoptadas. Toda a prova (incluindo documentos,
apresentações e testemunhas) será privada e confidencial e não poderá ser divulgada a
terceiros não relacionados directamente com a arbitragem.

31.10.8 Relator. Se qualquer das partes fizer um pedido por escrito ao(s) árbitro(s), então
(tal pedido deve ser feito até 20 (vinte) Dias de Calendário antes de quaisquer audiências na
arbitragem juntamente com o depósito do montante necessário para cobrir os honorários),
o árbitro ou presidente do tribunal arbitral deverá providenciar a contratação de um relator
pata registar a audiência. À parte que não solicitou os serviços do relator deverá contribuir
proporcionalmente para os custos do relator se tal parte pretender uma cópia de quaisquer
transcrições por ele feitas.

31.10.9 Medidas interinas e provisórias. A concessão de medidas interinas e/ou

provisórias, incluindo sem limitar inibições e arrolamentos, será deixada à discrição do(s)
árbitros após terem sido nomeados e tal nomeação ser aceite, ou no caso de um tribunal
constituído por mais de um árbitro, após o tribunal estar devidamente constituído.
Nenhuma suspensão da execução do presente Contrato pelas partes ou qualquer
pagamento devido por desempenhos anteriores deverá ser considerado como forma de
colocar qualquer parte em desvantagem e frustrar procedimentos arbitrais eficientes
relativamente à matéria em discussão. Quaisquer medidas interinas terão a mesma força e
eficácia de uma decisão ou sentença final tal como aqui estabelecido e serão exequíveis.

31.11 Sentença

31.111 Sentença/decisão final. Os árbitros terão autoridade para emitir uma sentença

que conceda qualquer remédio ou solução a que a parte tenha direito nos termos da lei ou
equidade. As sentenças ou decisões dos árbitros deverão ser fundamentadas e por escrito,
assinadas e datadas pelos árbitros e indicando a sede (local principal) da arbitragem, e serão
vinculativas para as partes. Nenhuma sentença ou decisão pelos árbitros será sobre matérias
além da questão submetida a arbitragem, nem constituem uma revisão de outros termos e
condições do presente Contrato sem que exista uma adenda assinada. Todas as sentenças e
decisões serão tomadas por maioria dos árbitros, se existir mais do que um, e deverão ser
tomadas nos prazo de 90 (noventa) Dias de Calendário a contar da data da última audiência
sobre a questão. Se existir mais do que um árbitro e se não haver uma decisão da maioria
no prazo de 15 (quinze) dias antes do término do referido período, a decisão e/ou sentença

48

do terceiro árbitro ou presidente do tribunal será vinculativa para as partes. Todas as”
compensações monetárias serão estabelecidas em dólares dos Estados Unidos da América,
e deverão incluir juros, prazos e método de computação. Se alguma das partes não
aparecer, após Notificação para o seu último domicílio conhecido, poderá ser emitida uma
decisão fundamentada na prova apresentada aos árbitros. Qualquer sentença ou decisão
será comunicada às partes e seus advogados de forma electrónica (e.g. telefax “ou correio
electrónico) e subsequentemente confirmada às partes e, seus advogados por correio de um
duplicado de tal decisão ou sentença por escrito, conforme estabelecido na cláustla 3112.3, rd
assinada quer pelo único árbitro ou pela maioria dos árbitros, conforme aplicável Ae
sentença ou decisão deverá incluir a determinação do método e local de pagamento, no

caso de uma parte da decisão ser relativa a danos, e também incluir uma decisão final sobre

os honorários dos árbitros e custos administrativos da arbitragem, e pode impor tais custos
apenas a uma das partes, ou dividi-los entre ambas, conforme os árbitros julguem
apropriado. Sem prejuízo do anterior, as partes serão responsáveis pelos honorários e
despesas dos seus próprios advogados e todos os custos relacionados com a presença e
depoimento das suas testemunhas e preparação de provas, se existirem. Qualquer Contrato
alcançado entre as partes subsequente à demanda inicial para arbitragem pode, após
apresentação de tal acordo aos árbitros, ser reduzida a sentença escrita, ficando assim
disponível para confirmação pelos tribunais e/ou executada nos termos da lei. Qualquer
sentença e/ou decisão feito nos termos aqui estabelecidos terá força executiva em qualquer
tribunal com jurisdição sobre as partes ou sobre a matéria em questão. As partes confessam

e renunciam a jurisdição sobre as suas pessoas e seus bens (quanto às suas pessoas, matéria

em questão ou outra) relativamente à execução de qualquer sentença emitida nos termos do
presente Contrato.

31.11.2 Modificação ou correcção de sentença/decisão. A modificação ou correcção de

uma sentença/ decisão emitida pelos árbitros nos termos aqui estabelecidos apenas pode ser
feita por escrito e após demonstração, aceite pelos árbitros, de que: a) existiu um erro
evidente no cálculo de montantes, ou um erro evidente na descrição de qualquer pessoa,
coisa ou propriedade referida na sentença; b) os árbitros emitiram uma sentença ou decisão
que incluía questões não abrangidas na matéria que lhes foi apresentada no âmbito da
arbitragem, cuja correcção pode ser feita sem afectar o mérito da decisão ou sentença
relativamente à matéria submetida a arbitragem; c) a sentença é imperfeita em termos
formais que não afectam o mérito da controvérsia submetida a arbitragem.

31113 Vacação de sentença/sem recurso. Excepto conforme aqui estabelecido, são

irrecorríveis a sentença ou decisão emitida no âmbito de um processo arbitral conduzido
nos termos aqui previstos.

31.12 Disposições gerais.
31121 Depósito de custas/taxas/garantias. Pode ser solicitado pelo árbitro (ou

presidente do tribunal arbitral, no caso de existir mais de um árbitro), qualquer depósito
adiantado relativamente aos custos administrativos da arbitragem, honorários dos árbitros e
garantia por custos, sendo que tal depósito inicial e quaisquer depósitos e/ou garantias
subsequentes deverão ser pagos equitativamente pelas partes, prontamente mediante
Notificação para pagamento, na moeda e pela forma estabelecida na Notificação para se
efectuar o depósito. Se qualquer das partes falhar ou recusar fazer qualquer depósito ou
apresentar qualquer garantia, o árbitro poderá impor sanções na forma de taxas adicionais
razoáveis à parte faltosa; contudo, os procedimentos de resolução do conflito poderão
continuar após pagamento integral de tais depósitos e/ou prestação de garantias pela outra
parte; contudo, a falta em efectuar tais depósitos e/ou prestar garantias não deverá
prejudicar a objectividade das acções dos árbitros.

49

31.12.2 Local e condução das audiências. Os árbitros deverão seleccionar a hg
local em Washington D.C, no prazo de 30 (trinta) Dias de Calendário da demanda inicial

ou Notificação, da sessão de arbitragem e audiências preliminares ou conferências
preliminares terão lugar, excepto se os árbitros determinarem de outra forma. Às partes, e
seus advogados, se existirem, deverão ser notificados por escrito pelos árbitros'sobre tais
horas, datas e locais. A Notificação da hora, data e local de uma audiência ou conferência Rat
preliminar será feita pelos árbitros e deverá ser enviada às partes entre 45 (quarenta e cinco) eds
a 60 (sessenta) Dias de Calendário antes da sua realização.

31.12.3 Representação por advogado. As partes podem ser representadas pelos seus
advogados ou outros representantes se o pretenderem, mas devem Notificar à outra parte e
aos árbitros o nome, domicílio, número de telefone, número de fax e endereço electrónico
de tal advogado ou representante.

31.12.4 Alegações. À apresentação por escrito por cada parte das suas alegações deverá ser
simultaneamente enviada aos árbitros e à outra parte, ou seu advogado, se tiver sido
nomeado, na forma de envio de Notificações aqui estabelecida, e deverá ser enviada até30
(trinta) Dias de Calendário antes da data especificada para qualquer audiência ou
conferência preliminar. Qualquer parte poderá então apresentar resposta por escrito à
alegação inicial da outra. Tais alegações deverão descrever a posição da parte bem como as
testemunhas (se existirem) e provas que se propõe serem apresentadas, devendo anexar-se
a sua descrição completa. Qualquer resposta pode conter a mesma informação,
relativamente a qualquer refutação à alegação inicial da outra parte. A natureza e extensão
dos procedimentos de prova, se forem permitidos, serão deixados à discrição dos árbitros,
mas o pedido para tais procedimentos deve ser apresentado por Notificação aos árbitros no
ptazo de dez (10) Dias de Calendário após recepção da alegação inicial ou sua resposta.

31.12.5 Língua. As audiências, notificações e documentos e quaisquer sentenças a serem
emitidas, conforme aqui descrito, deverão ser feitas em lingua Portuguesa, excepto se as
Partes acordarem em contrário ou os Árbitros assim determinem tendo em conta as
respectivas circunstâncias do Litígio.

31.12.6 Notificações. As notificações emitidas no âmbito da arbitragem deverão ser feitas
na forma e maneira estabelecidas na cláusula 38.

31.12.7 A sentença arbitral é vinculativa e final e tem força executiva. As partes

reconhecem que a sentença arbitral é vinculativa e final, e acordam em proceder à sua
execução.

31.12.8 Falta de participação de parte. A falta de participação de uma das partes nos
procedimentos arbitrais não constitui fundamento para rejeitar a jurisdição do tribunal

arbitral ou da sua sentença.

31.12.9 Governo não deve invocar a objecção de imunidade. O Governo renuncia a
qualquer objecção ao processo arbitral e sua sentença excepto se a arbitragem não seguiu as
regras estabelecidas no presente Contrato. O Governo não deverá invocar a objecção de
imunidade, que é expressamente renunciada para todos os efeitos.

31.12.10 Conflito de natureza comercial. As partes declaram que qualquer conflito

emergente do presente Contrato é de natureza comercial.

so

Es,
31.12.11 Efeito da resolução. As disposições do presente artigo mantêm-se em vigor não
obstante a resolução do contrato.

ARTIGO 32. EXPROPRIAÇÃO
32.1 Proibição de expropriação ou nacionalização. Sujeito à cláusula 32.

(a) Nem ativos do concessionário mineiro nem Operações Mineiras do, concessionário.
mineiro na Área do Contrato deverá ser nacionalizada ou expropria pelo Estado;
a
NE
(b) Nenhuma pessoa que detenha, total ou parcialmente, o capital do contessi ário
mineiro será compelida por lei a entregar o seu interesse no capital a qualquer outra
pessoa.

2.2 Expropriaçã nacionalização deve ser por interesse nacional jectiv.
públicos. O Estado não deverá adquirir qualquer Operação Mineira na Área do Contrato,
ativos do concessionário mineiro ou a propriedade do capital social do concessionário
mineiro, excepto se tal aquisição for de interesse nacional ou para um objectivo público e
no âmbito de qualquer lei que preveja o pagamento de uma indemnização justa e adequada.

32.3 Indemnização no caso de expropriação. Se o Estado expropria ou nacionalizar

qualquer das Operações Mineiras do concessionário mineiro, ativos do concessionário
mineiro ou a propriedade do capital social do concessionário mineiro, o Estado acorda em
pagar prontamente à Concessionário Mineiro uma indemnização efectiva e equitativa,
baseada no valor de mercado das Operações da Mina, pelo seu valor global como
Concessionário Mineiro em funcionamento.

32.4 Montante da indemnização. O valor de mercado de uma Operação Mineira, ativos
do concessionário mineiro ou a propriedade do capital social do concessionário mineiro,

pata efeitos de indemnização no caso de expropriação ou nacionalização será o valor justo
do mercado da Operação Mineira imediatamente antes de qualquer anúncio ou publicação
da intenção do Estado em expropriar a Operação Mineira.

32.5 Resolução de conflitos sobre o valor de mercado. Se o Estado e o concessionário

mineiro não acordarem no valor de mercado de Operações Mineiras expropriadas ou
nacionalizadas, ativos do concessionário mineiro ou a propriedade do capital social do
concessionário mineiro, as partes podem submeter o assunto para determinação de tal
valor a uma comissão especializada constituída para esse efeito, tal como estabelecido na
Lei de Minas, ou de acordo com o presente Contrato. a um Perito Independente que
deverá ser uma firma de auditoria competente e reconhecida, como alternativamente
previsto na Lei de Minas.

ARTIGO 33. SEGURO DE RISCO POLITICO

33.1 A Sociedade pode obter e manter durante tudo o Termo do Contrato um seguro para
cobrir todos os riscos políticos potenciais que podem ser cobertos por um seguro, obtido
com base em condições comerciais razoáveis, considerando o alcance e a localização do
projecto.

33.2 O seguro referido no artigo 33.1 deve ser retirado com a Agência Multilateral de
Garantia de Investimentos ("MIGA"), ou qualquer outro estabelecimento proposto pelos
credores e aceite pelo Estado. O Estado não pode injustificadamente recusar a sua
aprovação, se a Sociedade optar por comprar um seguro de política de MIGA ou outras
instituições que necessitam de aprovação do Estado.

51

A
ARTIGO 34. LEI APLICÁVEL E FÓRUM

Legislação aplicável. Este Contrato é regido e interpretado em conte de'com a Lei
Aplicável e os princípios do direito internacional e devem ser interpretados/ e ; acordo com
eles.

ARTIGO 35. DISPOSIÇÕES GERAIS

35.1 Alterações. O presente Contrato não poderá ser alterado ou modifcad Ce por
acordo mútuo e por escrito das partes.

35.2 Efeitos de renúncia em outros termos e condições. Não se pode considerar que o
cumprimento de qualquer condição ou obrigação a ser cumprida no âmbito do presente
Contrato foi renunciado ou adiado excepto por instrumento por escrito assinado pela parte
a quem se atribui tal renúncia ou adiamento. A renúncia por qualquer das partes de
qualquer obrigação ou declaração de incumprimento dos termos e condições do presente
Contrato a serem cumpridas pela outra parte não deverá ser interpretada como a renúncia a
qualquer direitos, obrigação ou declaração de incumprimento subsequente dos mesmos ou
outros termos e condições a serem cumpridos pela outra parte.

35.4 Contrato é vinculativo. Os termos, compromissos e condições do presente Contrato
são vinculativos e para benefício das partes e, sujeito ao aqui estabelecido, seus respectivos
sucessores e cessionários.

de parceria. Terceiros beneficiários. Nem o presente Contrato nem a
execução pelas partes das suas obrigações constitui uma parceria entre as partes. Nenhuma
das partes terá qualquer autoridade para vincular a outra, excepto se tal for expressamente
conferido e não estiver revogado à data da sua execução. O presente contrato deverá ser
interpretado apenas em benefício das partes e seus respectivos sucessores e cessionários, e
não deverá ser interpretado para criar direitos beneficiários de terceiros a qualquer outra
pessoa ou a qualquer organização ou agência governamental.

35.6 Execução e entrega de documentos e instrumentos pelas partes. A qualquer
momento, se e quando solicitado por uma parte, a outra parte deverá executar e entregar
ou provocar a execução e entregar todos os documentos e instrumentos, e deverá praticar
ou assegurar a prática de todas as acções que a parte possa razoavelmente considerar
necessário ou desejável para dar efeito às disposições do presente Contrato.

35.7 Custos. Cada parte deverá assumir os seus próprios custos legais e despesas
relacionadas com a preparação e, excepto se de outra forma previsto, com a implementação
do presente Contrato.

35.8 Concessionário inei: um: nsabilidade por reclamações
indemniza Governo. O concessionário mineiro manterá o Estado livre e a salvo de

qualquer reclamação e contas de todos os tipos, bem como demandas e acções decorrentes
de acidentes ou injúrias a pessoas e bens causadas pelas Operações Mineiras do
concessionário mineiro e indemnizará o Governo por quaisquer despesas ou custas em que
incorra em relação com qualquer defesa de tais reclamações, contas, demandas e acções.

35.9 Efeito da ilegalidade. Se por qualquer motivo qualquer disposição deste Contrato
for ou se venha a tornar inválida, ilegal ou ineficaz, ou seja considerada por qualquer

tribunal com jutisdição competente ou qualquer autoridade competente como inválida,
ilegal ou ineficaz, todas as outras condições e disposições deverão contudo manter-se em
vigor e com plena eficácia, desde que as questões económicas, à excepção de matérias

s2
fiscais, e a substância legal das transacções aqui contempladas não seja afectado por
qualquer maneira adversa à outra parte. Após tal determinação de que qualquer termo ou
pacto é inválido, ilegal ou incapaz de ser executado, as partes deverão negociar em boa fé
pata modificar este contrato de forma a repor o mais possível a sua intenção original de
forma aceitável de forma a que as transacções previstas neste contrato seja cumpridas na
medida possível. Na falta de acordo entre o MIREM e o concessionário mineiro no prazo
de 60 (sessenta) Dias de Calendário após recepção pelo MIREM de Notificação escrita de
tal decisão sobre o concessionário mineiro (ou qualquer outro período que possa ser
acordado entre as partes), cada parte pode submeter a questão a arbitragem para resolução,
nos termos da cláusula 31.

35.10 Cômputo de tempo. Os tempos referidos no presente Contrato são os tempos de
Maputo, Moçambique. Excepto se de outra forma estabelecido na Lei Aplicável ou neste
contrato, o cômputo de qualquer período de tempo, o ano do acto, evento ou
incumprimento, ou o dia do acto, evento ou incumprimento, consoante o contexto, a partir
do qual o período de tempo iniciar a contagem deverá ser incluído. Um período de tempo,
excepto se de outra forma indicado, consiste de anos, anos civis ou dias de calendário,
consoante o contexto.

35.11 Conversão de moeda. Na medida em que seja necessário para efeitos do presente

Contrato adoptar uma taxa de câmbios para conversão de uma moeda estrangeira para
meticais ou vice-versa, as partes deverão usar a taxa de câmbios diária estabelecida pelo
Banco de Moçambique.

ARTIGO 36. NOTIFICAÇÕES
36.1 Forma das notificações. Quaisquer notificações, declarações e outras comunicações

dadas ou feitas por uma das partes à outra deverá, excepto se de outra forma especificado,
ser dada por escrito, em língua inglesa, e entregue em mão ou enviada para o domicílio da
outra parte no endereço indicado no presente artigo, por correio, correio electrónico ou
fac-simile com todas as taxas pagas, e no caso de correio electrónico ou fac-simile deverá
ser confirmada por carta enviada por correio. Se a parte efectivamente receber a
Notificação, não será considerada defesa o facto de que a Notificação não foi entregue ou
recebida na forma estabelecida neste artigo.

36.2 Data da Notificação. Quaisquer notificações, declarações e comunicações

consideram-se entregues

(a) Se enviadas em mão — no dia útil da entregue em mão;

(b) Se enviadas por correio — no dia útil da confirmação da recepção;

(e) Se enviadas por fac-simile — com a recepção pelo remetente de um relatório de
transmissão emitido pela máquina de envio a mostrar que o número de fac-simile
relevante e o resultado da transmissão estão "OK", ou resposta similar, desde que
uma confirmação física seja recebida pelo destinatário por correio no prazo de
catorze (14) Dias de Calendário a contar da data da transmissão;

(d) Se enviadas por correio electrónico - com a recepção pelo remetente de um
relatório de transmissão emitido pela máquina de envio a mostrar a identificação do
destinatário e respectiva confirmação da recepção da mensagem, ou resposta
similar, desde que uma confirmação física seja recebida pelo destinatário por
correio no prazo de catorze (14) Dias de Calendário a contar da data da
transmissão.

36.3 Domicílio para notificações. As notificações deverão ser enviadas a:

53

Se para o Governo, ao Ministro.

Sua. Exa. o Ministro dos Recursos Minerais

MINISTÉRIO DOS RECURSOS MINERAIS

Endereço: Av. Fernão de Magalhães nº 34, 1º Andar - Maputo
Tel no: 21314843

Fax no: 21320618

Se para a Direcção Nacional de Minas
Director Nacional de Minas

Ministério dos Recursos Minerais
Endereço: Praça 25 de Junho nº 380 R/C
Fax no.

Email:

Se para Consórcio
Assinado por e em nome do Consórcio

Anhui Foreign Economic Construction (Group) Co., LTD
Assinatura:

Nome: Mr Jiang Qingde

Título: Presidente do Conselho de Administração

Yunnan Xinli Nonferrous Metals Co., LTD
Assinatura:

Nome: Mr Liu Jianliang

Título: Presidente do Conselho de Administração

36.4 Alteração do domicílio de Notificação. As partes podem a qualquer momento
designar um domicílio substituto para os efeitos aqui estabelecidos por meio de Notificação
entregue à outra parte de até 5 (cinco) Dias de Calendário antes da data efectiva de tal
substituição. A falta de tal Notificação não desculpa a parte das consequências da não
recepção de qualquer documento, Notificação ou comunicação.

ARTIGO 37. LÍNGUA
37.1 Língua dos relatórios, notificações e documentos. Todos os relatórios,

notificações e outros documentos necessários ou que venham a ser necessários por este
contrato deverão ser apresentados em português.

37.2 Cláusula ional Prevalência íngua po; . O presente contrato foi
lavrado em Inglês e português e, conjunta ou individualmente, os originais duplicados de
cada texto serão executados. Em caso de conflito entre as duas versões o texto em
português deverá prevalecer.

ARTIGO 38 Cláusula Anticorrupção.

54
O Governo e o Concessionário Mineito acordam em cooperar na prevenção da corrupção: o
38.1 As Partes comprometem-se a adoptar acções disciplinares e medidas legais céleres no H
tocantes as suas respectivas responsabilidades para impedir, investigar e formular “queixa 7
contra qualquer pessoa sujeita de corrupção ou de qualquer outra conduta, abusiva +
intencional, de acordo com a legislação Moçambicana. E í
38.1.2 Nenhuma oferta, prenda, pagamento ou benefício, que seriam ou poderiam ser
interpretados como constituindo uma prática ilegal ou corrupta, deve ser aceite, directa ou
indirectamente, como estímulo ou recompensa pela celebração deste contrato ou para fazer
ou desistir de fazer qualquer acção ou tomar qualquer decisão em relação a este contrato.
38.1.2.3 O disposto acima aplicar-se-á igualmente à Empresa, empresas afiliadas, seus
agentes, representantes, subcontratados ou consultores quando tal oferta, prenda,
pagamento ou benefício violar:

384 As leis aplicáveis deste artigo na República de Moçambique;

384.1 As leis do país de constituição da Empresa ou da principal empresa mãe da
Empresa (ou do local principal onde exerce a sua actividade);

EM FÉ DO QUE as Partes estipularam, celebraram o presente Contrato através dos seus
representantes autorizados no dia e ano abaixo detalhado.

Assinado em representação do Governo da República de Moçambique

Esperança Laurinda Francisco Nhiuane Bias

,
A ando &
inistra dos Recursos Mine:

Assinado em representação do Consórcio

Anhui Foreign Economic Construction (Group) Co., LTD

Presidênte do Coniselho de Administração

Yunnan Xinli Nonferrous Metals Co., LID 7

42
Mr Liu Jianliang 9)

Presidente do Conselho de Administração
55

Sexta-feira, 17 de Outubro de 2014

ISÉRIE — Número 84

BOLETIM DA REPÚBLICA

PUBLICAÇÃO OFICIAL DA REPÚBLICA DE MOÇAMBIQUE a

IMPRENSA NACIONAL DE MOÇAMBIQUE, E.P.

AVISO
A matéria a publicar no «Boletim da República» deve
ser remetida em cópia devidamente autenticada, uma
por cada assunto, donde conste, além das indicações
necessárias: para Esse efeito, o averbamento seguinte;
assinado e autenticado: Para publicação no «Boletim
da República».

sevcecos ceceseo

SUMÁRIO

Conselho de Ministros:
reto n.º 58/2014:
Aprova o Regulamento que estabelece o Regime Tarifário para
Energias Novas e Renováveis.
Decreto n.º 59/2014:
Estabelece direitos e regalias dos membros da Comissão Nacional
de Eleições.
Resolução n.º 62/2014:

Aprova os Termos do Contrato Mineiro, para a miná de caivão,
nô distrito de Tete, Província de Tete a ser celebrado com a
empresa Eta Star Moçambique, S.A.

Elaesolução n.º 63/2014:

Aprova os Termos do Contrato Mineiro, para a mina dé carvão,
no-Distrito de Cabora-Bassa, Província de Tete a ser celebrado
com aempresa ENRC Moçambique, Limitada.

EBesolução n.º 64/2014:

Aprova os Termos do Contrato Mineiro, para a mina de carvão,
em Mufa, Distrito de Mutarara, Província de Tete a ser celebrado
com a empresa Kingho (Mozambique) Investment Co, Lda.

Resolução n.º 65/2014:
Aprova os Termos do Contrato Mineiro, para o Desenvolvimento
de Areias Pesadas de Chibuto, a ser celebrado com o consórcio
Anhui Foreign Econômic: Construction (Grupo) Co., LTD, e
Yunnan Xinli Nonferrous Metals Co., LTD.

CONSELHO DE MINISTROS

Decreto n.º 58/2014
de 17 de Outubro

Tornando-se necessário. definir um quadro regulador para .

as actividades de geração de energia eléctrica a parir de fontes de
energias renováveis, ao abrigo da alífiea f) do n.º 1 do artigo 204,
da Constituição da República, o Conselho de Ministros decreta:

Artigo 1. É aprovado o Regulamento que estabelece o Regime

“Tarifário para Energias Novas'é Renováveis, em anexo, e que

é parte integrante do presente Decreto..

. Art..2. Compete ao Ministro -que superintende a área

de.energia propor as alterações referentes as tarifas previstas

no. presente Regulamento, ouvido o Ministro que superintende

a área de finanças.
Art. 3. O.presente Decreto entra em vigor, 180 dias, após a
sua publicação.
Aprovado pelo Conselho de Ministros, aos a de Setembro
de 2014.
Publique-se.
- O Primeiro-Ministro, Alberto Clementino António Vaquina.

+ Regulamento que Estabelece o Regime
fTarifário para as Energias Novas
e Renováveis (REFIT)
CAPÍTULO I
Disposições gerais
ARTIGO 1
(Definições)

Para efeitos de aplicação do presente regulamento, os termos -

abaixo indicados têm o seguinte significado:
a) Base de recurso: é qualquer recurso energético para ogual
é definido o preço, seja para a Energia Hidroeléctrica,
Solar, Biomassa ou Eólica;
b) Central: é o conjunto dos equipamentos, obras

de construção civil, instalações acessórias -

e às linhas necessárias para a produção e o transporte
de electricidade até aó ponto de entrega;

c) Central de energia da biomassa: é uma central cuja
base de recurso é a biomassa e a capacidade instalada
é inferior ou igual a JOMW;

turba

al

1662

ISÉRIE = NÚMERO 84

d) Central de energia eólica: é uma central cuja base de
recurso é o vento e com a capacidade instalada inferior
ou igual a 10MW;

e) Central de energia solar: é uma central cuja base de
recurso é a energia solar e a capacidade instalada é
inferior ou igual a 10MW;

) Central mini-hídrica: é uma central cuja base de recurso
é o potencial hídrico com uma capacidade instalada
inferior ou igual a 1OMW;

£) Comité dos produtores independentes de energia (CPIE):
é o comité que tem por função avaliar os projectos
de desenvolvimento de energias novas e renováveis
propostos e íntegras representantes do Ministério
da Energia, EDM, Autoridade Reguladora e outras
entidades consideradas relevantes, sejam públicas
ou privadas.

h) Concessão: é a autorização concedida pela autoridade
competente ao Promotor para produzir e vender. energia
eléctrica com basé em recursos energéticos renováveis.

i) Produtor independente de energia (PIE): é a pessoa
singular ou colectiva, pública ou privada autorizada
para produzir energia eléctrica com base em recursos
energéticos renováveis pára fornecer à rede eléctrica
Nacional. Ego ESSE

)) Regime tarifário para as energias renováveis (REFIT-
Renewble Energy Feed-in-Tarifj): é à tarifa definida
para Os projectos de energias novas e renováveis com
uma capacidade instalada inferior ou igual a 10MW.

| ARTIGO 2

(Objecto)
O presente Regulamento tem por objecto estabelecer o modelo
tarifário para as energias novas e renováveis, abreviadamente,
também designado por REFIT, com vista à sua promoção e

garantia da diversificação da matriz energética e o fornecimento -

seguro da energia eléctrica.

ARTIGO 3

(Âmbito)
O REFIT aplica-se aos projectos de produção de energia

cléctrica com basc em fontes renováveis, desenvolvidos por *

pessoas singulares ou colectivas, públicas ou privadas, nos termos
do presente Regulamento, visando conectar à rede eléctrica
nacional. ,
CAPÍTULO
Fontes das Energias Renováveis e suas Tarifas
ARTIGO 4
(Das Fontes)

« Para efeitos do presente Regulamento, são fontes das energias
novas e renováveis as seguintes:

a) Biomassa;
b).Bólica;
c) Hídrica;
d) Solar.
ARTIGO 5
(Biomassa)

As tarifas a serem praticadás para à comercialização
da electricidade produzida por centrais de energia da biomassa
obedecem a seguinte estruturação:

a) 5,14 MykWh para centrais com Capacidade Instalada
de 500kW; '

b) 5,46 MykWh para centrais com Capacidade Instalada
de 750kW;

c) 5,36 MykWh para centrais com Capacidade Instalada
de IMW;-

d) 5,02 Myk'Wh para centrais com Capacidade Instalada
de 2MW;

e) 4,65 MUkWh para centrais com Capacidade Instalada
de 3MW; É

f) 456 MykWh para centrais com Capacidade Instalada
de 4MW;

8) 443 MtkWh para centrais com Capacidade Instalada
de SMW;

h) 434-MykWh para centrais com Capacidade Instalada
de 6MW; . E

7) 425 MtkWh para centrais com Capacidade Instalada
de 7MW;

D 4,15 MykWh para centrais com Capacidade Instalada
de 8MW;

k) 4,12 MtkWh para centrais com Capacidade Instalada
de9MW; + - :

1) 4,06 MtkWh para centrais com Capacidade Instalada
de 10MW. :

ARTIGO 6
(Eólica)

As tarifas a serem praticádas para a comercialização
da electricidade produzida por. centrais eólicas obedecem
a seguinte estruturação: . Ê :

a) 8,00 MukWh para centrais com Capácidade Instalada
de 10kW; ; ] E

b) 7,63 MukWh para centrais com Capacidade Instalada
de 50KW;., Pião

c) 7,13 MUkWh para centrais com Capacidade Instalada
de 100kW;

d) 6,67 MyKWh para centrais com Capacidade Instalada
de 150kW;

e)6,39 MtkWh para centrais com Capacidade Instalada

- de 200kKW;

f) 6,36 MykWh para centrais com Capacidade Instalada

*p de 250kW:

8) 6,11 MykWh para centrais com Capacidade Instalada

H de 500kW;

h) 5,86 MUkWh para centrais com Capacidade Instalada

de 750kW; a

à) 5,61 MykWh paracentrais com, Capacidade Instalada
de IMW;

) 5,27 MykWh para centrais com Capacidade Instalada

de 2MW; y

k) 4,99 Mt/kWh para centrais com Capacidade Instalada
- de3MW;

D 4,81 MykWh para centrais com Capacidade Instalada

“de 4MW; i
m) 4,65 MtkWh para centrais com Capacidade Instalada
de 5MW; E à
n) 4,50 MkWh para centrais com Capacidade Instalada
de 6MW; !
0) 434 Mt/kWh para centrais com Capacidade Instalada
de 7MW; é í

p) 422 MukWh para centrais com Capacidade Instalada
de 8MW;

q) 4,19 MukWh para centrais com Capacidade Instalada
de 9MW;

+) 4,12 MUkWh para centrais com Capacidade Instalada
de 10MW. 4 (9

1664

ISÉRIE — NÚMERO 84

Artigo 14

(Transferência de custos)
A EDM é autorizada a transferir os custos de ligação à rede
de-transporte, associados aos projectos devidamente licenciados
pela autoridade competente e elegíveis ao programa REFIT.

Axtigo 15

(Transacções)

As transacções de energia eléctrica ao abrigo do REFIT são
feitas em moeda nacional, sem prejuízo do pagamento do serviço
da dívida na moeda contratada, nem a exportação de capitais
dos investidores, nos termos da legislação aplicável.

CAPÍTULO IV

Dos Encargos Fiscais
Artigo 16

(Regime fiscal)

Os projectos de produção de energia eléctrica com base em
fontes renováveis sujeitam-se ao regime fiscal" geral em vigor
no País, podendo ser concedidos os benefícios fiscais quando
preencham os requisitos legais definidos. -

ARTIGO 17

(Créditos de Carbono) .

Os créditos de carbono decorrentes do desenvolvimento
de projectos de energias novas e renováveis constituem
propriedade do Estado, podendo o Governo, na sua exclusiva
discrição, repartir os ganhos numa proporção pré-negociada, se
este considerar que essa partilha pode constituir um incentivo para
determinado produtor independente com experiência no mercado
de créditos de carbono.

CAPÍTULO V

Disposições Finais
AxTIGO 18

(Terra)

O acesso ao Direito de Uso e Aproveitamento da Terra (DUAT)
para projectos de produção de energia eléctrica com base em
recursos energéticos renováveis obedece aos procedimentos
fixados na Lei da Terra e do respectivo Regulamento.

Artico 19

(Período de Validade das Tarifas)

1. As tarifas estabelecidas no presente Regulamento são
válidas por um período de três anos, findo o qual, o Ministro que
superintende a área de energia deve propor as alterações que
se mostrarem necessárias, ouvido o Ministro que superintende
a área das finanças.

2.0 Ministro que superintende a área de energia pode propor
alterações referidas no n.º 1 antes do fim dó período, sempre que
houver circunstâncias que se justifiquem tais alterações, ouvido
o Ministro que superintende a área das finanças.

AxtiGo 20

(Infracção)

Constitui contravenção todo o comportamento, seja doloso
ou negligente que viole.as disposições 'previstas no presente
Regulamento, puníveis com multas a definir por Diploma
Ministerial conjunto dos Ministros que superintendem as áreas
da Energia e das Finanças.

Decreto n.º 59/2014
de 17 de Outubro

Havendo necessidade de estabelecer direitos e regalias
dos membros da Comissão Nacional de Eleições, no quadro das
suas competências constitucionais e ao abrigo do artigo 28 da Lei
nº 6/2013, de 22 de Fevereiro, o Conselho de Ministros decreta:

ARTIGO |

(Remuneração, subsídios e regalias)
1.Os membros da Comissão Nacional de Eleições têm direito

a uma remuneração mensal, sob forma de salário base, subsídios

e regalias, nos seguintes termos:

a) Ao Presidente da Comissão Nacional de Eleições
é atribuído uimn vencimento mensal e subsídios
correspondentes ao vencimento, subsídios e regalias
de Ministro;

b) Ao Vice-Presidente da Comissão Nacional de Eleições
é atribuído um vencimento. mensal correspondente
ao Vice-Presidente da Assembléia da República
e subsídios e regalias correspondentes ao de Vice-
Ministro;

* c) Ao vogal da Comissão Nacional de Eleições é atribuído
um vencimento mensal, e subsídios correspondentes
ao vencimento mensal, subsídios e regalias de Vice
“Ministro.

2.0 elemento do Governo na Comissão Nacional de Eleições

: tem o vencimento base mensal, subsídios é regalias idênticos aos
* do vogal da Comissão Nacional de Eleições.

ARTIGO 2

(Actualização do vencimento e subsídios)

O vencimento mensal e os subsídios dos membros da Comissão
Nacional de Eleições serão atualizados, sempre que o forem,
os dos dirigentes superiores do Estado.

ARTIGO 3

Subsídio de reintegração
pós o termo do seu mandato, os membros da Comissão
Nacional de Eleições têm direito -ao subsídio de reintegração
de 75% do salário base, por cada ano de serviço, desde que a
cessação de funções não tenha sido por motivos disciplinares
ou criminal.

ARTIGO 4

Entrada em vigor
O presente Decreto entra em vigor na data da sua publicação.
Aprovado pelo Conselho de Ministros, aos 30 de Setembro
de 2014.

Publique-se.
O Primeiro-Ministro, Alberto Clementino António Vaquina.

Resolução n.º 62/2014
de 17.de Outubro

Tórnandoó-se necéssário atribuir direitos, para a realização
da actividade mineira, no âmbito do Projecto da empresa,

Eta Star Moçambique; S.A, na Província E!

'7 DE OUTUBRO DE 2014 1663
ARTIGO 7 )) 9,86 MUkWh para centrais com Capacidade Instalada
de 2MW;
fhtidroelácinica) k) 9,02 MykWh para centrais com Capacidade Instalada
As tarifas a serem praticadas para a comercialização de 3MW; j
la electricidade produzida por centrais hidroeléctricas obedecem 1) 856 MykWh para centrais com Capacidade Instalada
seguinte estruturação: de 4MW:
a) 481 MtykWh para centrais com Capacidade Instalada mi) 840 MUkWh para centrais com Capacidade Instalada
de 10kW; de 5MW;
b) 4,59 MtkWh para centrais com Capacidade Instalada n) 8,25 MUkWh para centrais com Capacidade Instalada
de S0kW; de 6MW;
c) 4,34 MtkWh para centrais com Capacidade Instalada 0) 8,09 MtkWh para centrais com Capacidade Instalada
de 100kW; de 7MW;
d) 4,09 MtkWh para centrais com Capacidade Instalada p) 8,00 Mt/Wh para centrais com.Capacidade Instalada
de 150kW; de 8MW; E
e) 3,94 MykWh pará centrais com Capacidade Thbtaláda. 9) 7,94 MtkWh. para centrais com Capacidade Instalada
de 200kW; de 9MW;
f) 3,91 MtkWh para centrais com Capacidade Instalada 1).7,91 MykWh para centrais-com Capacidade Instalada
de 250kW; de IOMW.
£) 3,15 MtkWh para centrais com Capacidade Instalada
de 500kW; Aztico 9
h)34 pe Po para centrais com. Capacidade Instalada (Aplicação das tarifas)
lc s o . . .
1. Astarifas estabelecidas nos números anteriores são aplicadas
D3 a dr para centrais com feapacidáde, Tostalada à energia eléctrica produzida por produtores independentes de
, E energif em centrais com capacidadé inferior ou igual a 1OMW
E) oa Pião para centrais com Capacidade Instalada ésndo fontes renováveis:
2.0 Ministro que superintende a área de energia poderá -
B ea E pará centrais com Capacidade Tnstalada ” autorizar a sua aplicação para projectos de: dimensão superior E
: - e com uma proximidade à rede eléctrica Nacional quando não
as rg Puta Ceni on Capacidade Instalada rua estabilidade do sistema e decorram da sua possibilidade
m) 2,10 MtkWh pára centrais com Capacidade Instalada  - de implementação de economias de. escala aceitáveis.
de SMW;
b) H Artigo 10
n) 2,57 MtykWh para centrais com Capacidade Instalada o
-de 6MW; (Comprador)
: E P)
0) 2,48 MtkWh para centrais com Capacidade Instalada A. EDM é a entidade pública responsável pela compra
= de MW; é q da energia produzida pelos produtores independentes que usam
Pp) 2,39 MuleWh para centrais com Capatidade Instalada - - gónges renováveis, observando o presente Regulamento eos
9 de ibn Cinácidade 1 alada critérios técnicos, comerciais, financeiros e económicos definidos
(0) e ONT para centrais com Capacidade Instala: pela entidade competente:
r) 2,29 MtkWh para centrais com Capacidade Instalada CAPÍTULO IX
de 10MW. E :
f Dos Projectos
- ÁRTIGO 8 : Axtrgo 11
(Elas) ; (Avaliação)

“As tarifas a serem praticadas para a comercialização
a electricidade produzida por centrais solares obedecem
seguinte estruturação:

a) 13,02 Mt/kWh para centrais com Capacidade Instalada

de 10kW;

b) 12,71 MtkWh para centrais com Capacidade Instalada
de SOkW;

c) 12,31. MykWh para centrais com Capacidade Instalada
de 100kW;

d) 11,90 Mt/kWh para centrais com: Capacidade. Instalada
de 150kW;

e) 11,69 MtkWh para centrais com Capacidade Instalada
de 200kW;

) 11,63 MtkWh para centrais com Capacidade Instalada
de 250k;

8) 11,32 MykWh para centrais com Capacidade Instalada
de SO0kW;

h) 11,04 Mt/kWh para centrais com Capacidade Instalada
de 750kW;

d) 10,73 MtkWh para centrais com Capacidade Instalada

de IMW;

A avaliação dos projectos dos produtores independentes
de. energia é feita pelo Comité dos Produtores Independentes
de energia, tendo por base ós parâmetros a serem definidos pela
entidáde competente no âmbito do programa REFIT.

AxtiGO 12
(Viabilidade)

Os projectos são considerados viáveis quando a concepção,

desenho, planificação e execução de uma central usando fontes
renováveis, observarem as melhores práticas da indústria, em

termos técnicos, comerciais, financeiros, económicos, ambientais,

legais e outros critérios relevantes.

Arnico 13

(Elegibilidade dos projectos)

Somente são elegíveis ao REFIT os projectos que se situam.
num raio igual ou inferior à 10 km em relação ao ponto de conexão

compra e venda de energia.

da rede eléctrica nacional na altura da celebração do contrato a

Cj
1662

I SÉRIE — NÚMERO 84

d) Central de energia eólica: é uma central cuja base de
recurso é o vento e com a capacidade instalada inferior
ou igual a 10MW;

e) Central de energia solar: é uma central cuja base de
recurso é a energia solar e a capacidade instalada é
inferior ou igual a 1OMW;

) Central mini-hídrica: é uma central cuja base de recurso
é o potencial hídrico com uma capacidade instalada
inferior ou igual a 10MW;

£) Comité dos produtores independentes de energia (CPIE):
é o comité que tem por função avaliar os projectos
de desenvolvimento de energias novas, é renováveis
propostos e íntegras representantes do Ministério
da Energia, EDM, Autoridade Reguladora e outras
entidades consideradas relevantes, sejam públicas
ou privadas.

h) Concessão: é a autorização concedida pela autoridade
competente ao Promotor para produzir e vender energia
eléctrica com basé em recursos energéticos renováveis.

i) Produtor independente de energia (PIE): é a pessoa
singular ou colectiva, pública ou privada autorizada
para produzir energia eléctrica com báse em recursos
energéticos renováveis pára fornecer à rede eléctrica
Nacional.

)) Regime tarifário para as energias renováveis (REFIT-
Renewble Energy Feed-in-Tarifj): € à tarifa definida
para os projectos de energias novas e renováveis com
uma-capacidade instalada inferior ou igual a IOMW.

, ARTIGO 2
(Objecto)

O presente Regulamento tem por objecto estabelecer o modelo
tarifário para as energias novas e renováveis, abreviadamente,
também designado por REFIT, com vista à sua promoção e
garantia da diversificação da matriz energética e o fornecimento
seguro da energia eléctrica.

ARTIGO 3

(Âmbito)

o REEIT aplica-se aos projectos de produção de energia
eléctrica com base em fontes renováveis, desenvolvidos por

pessoas singulares ou colectivas, públicas ou privadas, nos termos -

do presente Regulamento, visando conectar à rede eléctrica
nacional. à
CAPÍTULO
Fontes das Energias Renováveis e suas Tarifas
ARTIGO 4
(Das Fontes)

« Para efeitos do presente Regulamento, são fontes das energias
novas e renováveis as seguintes:

a) Biomassa;
b) Eólica;
c) Hídrica;
d) Solar.
ARTIGO 5
(Biomassa)

As tarifas a serem praticadas para a comercialização
da electricidade produzida por centrais de energia da biomassa
obedecem a seguinte estruturação:

a) 5,14 MykWh para centrais com Capacidade Instalada
de S00kW; i

b) 5,46 MUkWh para centrais com Capacidade Instalada
de 750kW;

c) 5,36 MukWh para centrais com Capacidade Instalada
de IMW;

d) 5,02 MykWh para centrais com Capacidade Instalada
de 2MW;

e) 4465 MtkWh para centrais com Capacidade Instalada
de 3MW;

f) 4,56 Mt/kWh para centrais com Capacidade Instalada
de 4MW;

8) 443 MykWh para centrais com Capacidade Instalada
de 5MW;

h) 4,34 MtkWh para centrais com Capacidade Instalada
de 6MW;

à) 425 MtykWh para centrais com Capacidade Instalada
de 7MW;

D) 4,15 MykWh para centrais com Capacidade Instalada
de 8MW;

k) 4,12 MtkWh para centrais com Capacidade Instilada
de 9MW;

1) 4,06 MikWh para centrais com Capacidade Instalada
de 10MW.

ARTIGO 6

(Eólica)

As tarifas a serem praticádas para a comercialização
da electricidade produzida por centrais eólicas obedecem
a seguinte estruturação:

a) 8,00 MtkWh para centrais com Capacidade Instalada
de 10kW; .
b) 7,63 MUkWh para centrais com Capacidade Instalada
de S0kW;
7,13 MUWh para centrais com Capacidade Instalada
de 100kW; E
d)-6,67 MtkWh para centrais com Capacidade Instalada
de 150kW;
e) 639 MykWh para centrais com Capacidade Instalada
de 200kW;
f) 6,36 MtkWh para centrais com Capacidade Instalada
, de 250kW;
+ £) 6,11 MUkWh para centrais com Capacidade Instalada
' de 500kW;
- h) 5,86 MUkWh para centrais com Capacidade Instalada
de 750kW;
à) 5,61 MykWh para centrais com Capacidade Instalada
de IMW;
)) 5,27 MtkWh para centrais com Capacidade Instalada
de 2MW;
k) 4,99 MtkWh para centrais com Capacidade Igstalada
de 3MW;
D 4,81 MykWh para centrais com Capacidade Tpsisládo
“de 4MW;
m) 4,65 MUkWh para centrais com Capacidade tostáiada
de SMW;
n) 4,50 MtkWh para centrais com Capacidade Instalada
de 6MW;
0) 4,34 MtkWh para centrais com Capacidade Instalada
de 7MW; 1 -
p) 422 MtkWh para centrais com Capacidade Instalada
de 8MW,;
q) 4,19 MykWh para centrais com Capacidade Instalada
de 9MW;

1) 4,12 MYkWh para centrais com Capacidade Tnstal:
de 10MW: »

1666

ISÉRIE — NÚMERO 84

Resolução n.º 65/2014
de 17 de Outubro

Tornando-se necessário. atribuir direitos, para a realização
da actividade mineira, no âmbito do Projecto do Desenvolvimento
de Areias Pesadas de Chibuto, no Distrito de Chibuto, Província
de Gaza, numa área de 10.840 ha, nos termos do artigo 8
da Lei n.º 20/2014, de 18 de Agosto, Lei de Minas, o Conselho
de Ministros determina: '

Artigo 1. São aprovados os Termos do Contrato Mineiro
para O Desenvolvimento de Areias Pesadas de Chibuto, a ser
celebrado com o consórcio Anhui Foreiga Economic Construction
(Group) Co., LTD, e Yunnan Xinli Nonferrous Metals Co. LTD,
na qualidade de Concessionário Mineiro.

Art. 2. 1. Nos termos do Contrato Mineiro, o Conselho
de Ministros confere ao titular:

a) O direito exclusivo de realizar actividade mineira na
área da concessão a céu aberto ou através de lavra
subterrânea, relativamente aos minerais de Areias
Pesadas e minerais associados nã área do Contrato
e dentro dos limites da área de Contrato Mineiro; .

Preço — 10,50 MT

E

b) O direito de minerar, processar, transportar, armazenar
e comercializar os produtos minerais nos termos
do presente Contrato Mineiro.

2. Os direitos conferidos ao Concessionário Mineiro
estão sujeitos à legislação aplicável aos termos e condições
estabelecidos no Contrato Mineiro. .

Art. 3. A Concessão Mineira é atribuída por um período ,
inicial de vinte e cinco anos, a partir da data efectiva do Contrato
Mineiro, sujeita às condições constantes do Plano de Lavra
aprovado pelo Governo. . :

Art. 4. É delegada ao Ministro que superintende a áréa
dos recursos minerais competência para assinar o respectivo
Contrato Mineiro, em representação do Governo da República
de Moçambique. .

Art. 5. Compete ao Ministro que superintende a área
dos recursos minerais apréciar é aprovar as matérias
a serem submetidas pelo Concessionário Mineiro, nos termos
da Concessão Mineira e do Contrato Mineiro.

Aprovada pelo Cóniselho de Ministros, aos 30 de Setembro
de 2014.
Publique-se.
O Primeiro-Ministro, Alberto Clementino António Vaquina.

IMPRENSA NACIONAL DE MOÇAMBIQUE, E.P.
